Exhibit 10.1

 

 



 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

EQUITY PURCHASE AGREEMENT

 

by and among

 

ENERGY & MINING HOLDING COMPANY, LLC,

 

AEGION CORPORATION,

 

BRINDERSON, L.P.,

 

GENERAL ENERGY SERVICES,

 

GARY BRINDERSON

(solely for the purposes of Section 6.4, Section 6.7 and Article X)

 

ENERGY CONSTRUCTORS, INC.

(solely for the purposes of Section 6.15 and Article X)

 

and

 

EQUITY HOLDERS LISTED ON THE SIGNATURE PAGES HERETO

 

 

 

--------------------------------------------------------------------------------

 

Dated June 24, 2013

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 


--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

ARTICLE I DEFINITIONS

2

Section 1.1

Certain Defined Terms

2

Section 1.2

Other Definitional Provisions

11

ARTICLE II PURCHASE AND SALE OF SECURITIES

12

Section 2.1

Purchase and Sale of Interest

12

Section 2.2

Closing

13

Section 2.3

Sellers Deliveries

13

Section 2.4

Buyer Deliveries

15

Section 2.5

Purchase Price Adjustment

15

Section 2.6

Allocation of Purchase Price

17

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS

18

Section 3.1

Organization and Good Standing.

18

Section 3.2

Capitalization; Equity Interests.

19

Section 3.3

No Conflict

20

Section 3.4

Financial Statements

21

Section 3.5

Absence of Undisclosed Liabilities

21

Section 3.6

Absence of Certain Changes

21

Section 3.7

Material Contracts

23

Section 3.8

Property

24

Section 3.9

Intellectual Property

26

Section 3.10

Permits and Licenses

26

Section 3.11

Compliance with Law

27

Section 3.12

Legal Proceedings

27

Section 3.13

Employee Benefits

27

Section 3.14

Labor Relations

30

Section 3.15

Tax Returns; Taxes

30

Section 3.16

Environmental Matters

32

Section 3.17

Insurance

33

Section 3.18

Brokers; Finders and Fees

34

Section 3.19

Energy Constructors

34

Section 3.20

Accounts Receivable

34

Section 3.21

Warranties

34

Section 3.22

Customers and Suppliers

34

Section 3.23

Books and Records; Bank Accounts

35

Section 3.24

Affiliate Transactions

35

Section 3.25

Inventory

35

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS

35

Section 4.1

Title to Limited Partnership Interest

35

Section 4.2

Authorization of Agreement

36

Section 4.3

No Conflict

36

 

 
i

--------------------------------------------------------------------------------

 

 

Table of Contents
(continued)

 

Page



Section 4.4

Legal Proceedings

36

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT

36

Section 5.1

Organization, Etc.

36

Section 5.2

Authorization of Agreement

37

Section 5.3

No Conflict

37

Section 5.4

Legal Proceedings

37

Section 5.5

Sufficient Funds

37

Section 5.6

Brokers; Finders and Fees

38

Section 5.7

Buyer Parties’ Reliance

38

ARTICLE VI COVENANTS AND CERTAIN AGREEMENTS

38

Section 6.1

Tax Matters

38

Section 6.2

No Solicitation of Transactions

41

Section 6.3

Conduct of Business

41

Section 6.4

Confidentiality

43

Section 6.5

Consents; Cooperation

44

Section 6.6

Commercially Reasonable Efforts

45

Section 6.7

Covenant Not to Compete

45

Section 6.8

Public Announcements

46

Section 6.9

Access and Investigation

46

Section 6.10

Supplements to Schedule

47

Section 6.11

WARN Act

47

Section 6.12

No Implied Representations or Warranties

47

Section 6.13

Indemnification of Officers and Directors

47

Section 6.14

Further Assurances

48

Section 6.15

Energy Constructors

48

ARTICLE VII CONDITIONS TO OBLIGATIONS OF PARTIES TO CLOSE

48

Section 7.1

General Conditions

48

Section 7.2

Conditions to Obligations of Buyer

48

Section 7.3

Conditions to Obligations of Sellers

49

ARTICLE VIII INDEMNIFICATION

49

Section 8.1

Survival of Representations

49

Section 8.2

Buyer Indemnification

50

Section 8.3

Buyer’s Agreement to Indemnify

54

Section 8.4

Calculation of Damages

54

Section 8.5

Indemnification Procedures for Third-Party Claims

55

Section 8.6

No Duplication

56

Section 8.7

Sole and Exclusive Remedy

56

Section 8.8

Cooperation; Access to Records

56

Section 8.9

Effect of Knowledge of Breach

57

ARTICLE IX TERMINATION

57



 

 
ii

--------------------------------------------------------------------------------

 

 

Table of Contents
(continued)

 

Page



Section 9.1

Termination

57

Section 9.2

Procedure for and Effect of Termination

58

ARTICLE X

58

Section 10.1

Amendments

58

Section 10.2

Exhibits; Schedules; Integration

58

Section 10.3

Governing Law; Exclusive Jurisdiction

58

Section 10.4

Severability

59

Section 10.5

No Assignment

60

Section 10.6

Headings

60

Section 10.7

Counterparts

60

Section 10.8

Parties in Interest

60

Section 10.9

Notices

60

Section 10.10

Expenses and Attorneys' Fees

61

Section 10.11

Appointment of Key Seller as Sellers’ Representative

61

Section 10.12

Specific Performance

63



 

Schedules

Schedule 1.1

Knowledge of Sellers

Schedule 2.1

Pro-Rata Percentage

Schedule 2.3(l)

Terminations

Schedule 2.3(o)

Consents and Approvals

Schedule 2.3(p)

Payoff Letters

Schedule 6.7(a)

Covenant Not to Compete

Schedule 8.2(a)(v)

Indemnification Matters

 

Exhibits

 

Exhibit A

Assignment Agreement

Exhibit B

Working Capital Schedule

Exhibit C

Form of Escrow Agreement

Exhibit D

Form of Lease Amendment

Exhibit E

Trust Certificate of Key Seller



 

 
iii

--------------------------------------------------------------------------------

 

 

EQUITY PURCHASE AGREEMENT

 

This Equity Purchase Agreement (this “Agreement”) is entered into as of June 24,
2013 (the “Effective Date”), by and among Energy and Mining Holding Company,
LLC, a Delaware limited liability company (“Buyer”), Aegion Corporation, a
Delaware corporation (“Parent” and Buyer, each a “Buyer Party” and,
collectively, the “Buyer Parties”), the equity holders set forth on the
signature pages to this Agreement (collectively the “Sellers” and each a
“Seller”), Brinderson, L.P., a California limited partnership (the “Limited
Partnership”), General Energy Services, a California corporation (the “General
Partner” and the Limited Partnership, each a “Company” and, collectively, the
“Companies”), solely for the purposes of Section 6.4 Section 6.7 and Article X,
Gary Brinderson, an individual, and solely for the purposes of Section 6.15 and
Article X, Energy Constructors, Inc., a Nevada corporation (“Energy
Constructors”). Buyer, Parent, Sellers and the Companies are sometimes
individually referred to herein as a “Party” and collectively as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, Sellers collectively own 96.4% of the issued and outstanding
partnership interest of the Limited Partnership (the “Limited Partnership
Interest”) and the General Partner owns the remaining 3.6% of the issued and
outstanding partnership interest of the Limited Partnership (the “General
Partner Interest” and together with the Limited Partnership Interest, the
“Partnership Interest”);

 

WHEREAS, one of the Sellers, Tim W. Carr, Southpac Trust International, Inc. and
Richard B. Fontaine, Trustees of the BCSD Trust dated 1/28/93, as amended and
restated (“Key Seller”), owns all of the issued and outstanding capital stock of
the General Partner (the “GES Shares” and together with the Limited Partnership
Interest, the “Equity Interests”);

 

WHEREAS, Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, the Equity Interests, for the consideration and on the terms set forth
in this Agreement;

 

WHERAS, Brinderson Constructors Inc., a California corporation (“Constructors”),
provides the union workforce utilized by the Limited Partnership in the
operation of its business;

 

WHERAS, Energy Constructors owns all of the issued and outstanding capital stock
of Constructors (the “Constructors Shares”); and

 

WHEREAS, at the Closing, Sellers will cause Energy Constructors to transfer the
Constructor Shares to Buyer on the terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, each Party hereby agrees as
follows:

 

 
1

--------------------------------------------------------------------------------

 

 

 

ARTICLE I

DEFINITIONS

 

Section 1.1     Certain Defined Terms. As used in this Agreement, the Schedules
and Exhibits thereto and the Seller Disclosure Letter delivered pursuant hereto,
the following definitions will apply:

 

“3330 Harbor Lease” means that certain Office Lease, dated as of April 1, 2006,
by and between 3330 Harbor Boulevard Associates, LLC, a California limited
liability company, as landlord, and the Limited Partnership, as tenant, as
amended by First Amendment to Lease, dated as of October 1, 2006, Second
Amendment to Lease, dated as of July 1, 2007, Third Amendment to Lease, dated as
of August 1, 2008, Fourth Amendment to Lease, dated as of December 9, 2010 and
Fifth Amendment to Lease, dated as of January 1, 2013.

 

“Accounts Receivable” means all accounts receivable owing to any Target Company
arising out of the operation of the Business and outstanding on the Closing Date
determined in accordance with GAAP, consistently applied in accordance with past
practices, and the methods, policies and procedures used in preparing the
Balance Sheet.

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. The term “controls” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

“Agreement” has the meaning given in the Preamble to this Agreement.

 

“Approval” means any approval, authorization, consent, qualification or
registration, or any waiver of any of the foregoing, required to be obtained
from, or any notice, statement or other communication required to be filed with
or delivered to, any Governmental Entity or any other Person.

 

“Assignment Agreement” means the assignment agreement, by and between Buyer and
Sellers, in the form attached hereto as Exhibit A.

 

“Balance Sheet” has the meaning given in Section 3.4.

 

“Balance Sheet Date” has the meaning given in Section 3.4.

 

“Basket” has the meaning given in Section 8.2(c)(i).

 

 
2

--------------------------------------------------------------------------------

 

 

“Buyer Party” and “Buyer Parties” have the meanings given in the Preamble to
this Agreement.

 

“Business” means the provision of engineering, procurement, construction,
maintenance and turnaround services to the upstream oil and gas production, gas
processing, oil refining, terminals and pipelines, chemicals, renewable energy,
and industrial manufacturing industries.

 

“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in Delaware.

 

“Buyer” has the meaning given in the Preamble to this Agreement.

 

“Buyer Indemnitees” has the meaning given in Section 8.2(a).

 

“Cap Amount” has the meaning given in Section 8.2(c)(ii)(A).

 

“Cash” means cash, cash equivalents, certificates of deposit and marketable
securities with maturities of 90 days or less, less outstanding checks and plus
deposits in transit.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“Claim” means a written claim for indemnification delivered pursuant to Article
VIII.

 

“Closing” has the meaning given in Section 2.2.

 

“Closing Adjustment” means the sum, which may be positive, negative, or zero, of
the Preliminary Working Capital Value minus $20,071,000.

 

“Closing Balance Sheet” has the meaning given in Section 2.5(b).

 

“Closing Date” means the date on which the Closing occurs.

 

“Closing Date Cash” has the meaning given in Section 2.1(b).

 

“Closing Payment” has the meaning given in Section 2.1(b).

 

“Code” means the Internal Revenue Code of 1986, as amended, or as hereafter
amended.

 

“Company” and “Companies” have the meanings given in the Preamble to this
Agreement.

 

“Company Benefit Plan” has the meaning given in Section 3.13(a).

 

“Company Indebtedness” means, with respect to the Target Companies, without
duplication, (i) all obligations for borrowed money, (ii) all obligations
evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations under conditional sale or other title retention agreements relating
to property purchased by the Target Companies, (iv) all obligations issued or
assumed as the deferred purchase price of property (excluding obligations to
creditors for raw materials, inventory and supplies incurred in the ordinary
course of business), (v) all capitalized lease obligations determined in
accordance with GAAP, consistently applied in accordance with past practices,
(vi) all obligations of others secured by any Liens on property or assets owned
by the Target Companies, (vii) all obligations under interest rate or currency
swap transactions (valued at the termination value thereof), (viii) all letters
of credit issued for the account of the Target Companies (excluding letters of
credit issued for the benefit of suppliers to support accounts payable to
suppliers incurred in the ordinary course of business and unfunded letters of
credit), (ix) all obligations to purchase securities (or other property) that
arise out of or in connection with the sale of the same or substantially similar
securities or property, (x) all guarantees and arrangements having the economic
effect of a guarantee by the Target Companies of any indebtedness of any other
Person, (xi) all interest, any premiums payable or any other costs or charges
(including any prepayment penalties) on any instruments or obligations described
in clauses (i) through (x) hereof.

 

 
3

--------------------------------------------------------------------------------

 

 

“Company Intellectual Property” means any Intellectual Property that is owned by
a Target Company.

 

“Company Registered Intellectual Property” has the meaning given in Section
3.9(a).

 

“Constructors” has the meaning given in the Recitals to this Agreement.

 

“Constructors Shares” has the meaning given in the Recitals to this Agreement.

 

“Constructors Transfer Document” has the meaning given in Section 2.3(g).

 

“Contract” means any written contract, agreement, lease, license, sales order,
purchase order, or other legally binding commitment or instrument.

 

“Damages” means any and all liabilities, assessments, losses, damages, costs and
expenses, whether or not arising out of Third-Party Claims (including interest,
penalties, reasonable attorneys’ fees and expenses) and all reasonable amounts
paid in investigation, defense or settlement of any of the foregoing. The term
“Damages” shall in all events exclude any punitive damages and any special,
incidental, consequential, lost profits or damages based on diminution of value,
a multiplier or similar concept except to the extent that such damages are the
basis of, or included as a part of, a Third-Party Claim.

 

“DOJ” has the meaning given in Section 6.5(b).

 

“D&O Tail” has the meaning given in Section 6.13.

 

“Effective Date” has the meaning given in the Preamble to this Agreement.

 

“Effective Time” has the meaning given in Section 2.2.

 

“Energy Constructors” has the meaning given in the Preamble to this Agreement.

 

“Environment” means surface or subsurface soil or strata, surface waters and
sediments, navigable waters, wetlands, groundwater, sediments, drinking water
supply, ambient air, plants, wildlife, animals and natural resources. The term
also includes indoor air, structures and building materials to the extent
regulated under Environmental Laws.

 

 
4

--------------------------------------------------------------------------------

 

 

“Environmental Laws” means, any federal, state or local statute, Law,
regulation, rule, ordinance dealing with the pollution or protection of the
Environment and natural resources, including indoor and ambient air, and
includes, but is not necessarily limited to CERCLA, the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act, 42 U.S.C. § 6901
et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42
U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq., the Oil
Pollution Act, 33 U.S.C. § 2701 et seq., the Hazardous Material Transportation
Act, 49 U.S.C. § 1801 et seq., and the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq., as amended.

 

“Equity Interests” has the meaning given in the Recitals to this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related regulations and published interpretations.

 

“ERISA Affiliate” means with respect to any Person, any other Person which is
(or at any relevant time was) a member of a “controlled group of corporations”
with, under “common control” with, or a member of an “affiliated service group”
with, or otherwise required to be aggregated with, such first Person or any of
its subsidiaries as set forth in Section 414(b), (c), (m) or (o) of the Code.

 

“Escrow Account” has the meaning given in Section 2.1(b).

 

“Escrow Agent” has the meaning given in Section 2.1(c).

 

“Escrow Agreement” means that certain Escrow Agreement entered into by and among
Buyer, Key Seller and the Escrow Agent on the Effective Date, in the form
attached hereto as Exhibit C.

 

“Escrow Amount” has the meaning given in Section 2.1(b).

 

“Estimated Closing Balance Sheet” has the meaning given in Section 2.5(a).

 

“Final Working Capital Schedule” means the working capital schedule as finally
determined in accordance with Sections 2.5(b) and 2.5(c).

 

“Final Working Capital Value” means the sum, which may be positive, negative, or
zero, of the Net Current Assets minus the Net Current Liabilities as reflected
on the Final Working Capital Schedule.

 

“Financial Statements” has the meaning given in Section 3.4.

 

“FTC” has the meaning given in Section 6.5(b).

 

 
5

--------------------------------------------------------------------------------

 

 

“Fundamental Representations” has the meaning given in Section 8.1(b).

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“General Partner” has the meaning given in the Preamble to this Agreement.

 

“General Partner Interest” has the meaning given in the Recitals to this
Agreement.

 

“GES Shares” has the meaning given in the Recitals to this Agreement.

 

“Governmental Entity” means any government or any agency, district, bureau,
board, commission, court, department, official, political subdivision, tribunal
or other instrumentality of any government, whether federal, state or local,
domestic or foreign.

 

“Hazardous Substance” means any solid, liquid, gaseous pollutant, element,
chemical, compound, irritant, substance, vapor or waste regulated as a
“contaminant,” “hazardous material,” “hazardous substance,” “hazardous waste” or
“pollutant” under any applicable Environmental Law, including but not
necessarily limited to: explosives, radioactive materials, mold, solid waste,
hazardous waste, asbestos-containing material, polychlorinated biphenyls,
pesticides, lead-based paint, petroleum, petroleum-based products and
constituents thereof, radiation, and any other material, substance or waste to
which liability may be imposed under any applicable Environmental Law.

 

“HSR” means the Hart-Scott Rodino Antitrust Improvements Act of 1976, as
amended, and the related rules and regulations promulgated thereunder.

 

“Intellectual Property” means any or all of the following and all rights,
arising out of or associated therewith: (a) all trade secrets, proprietary
information, Know-How, Technology, technical data and customer lists, and all
rights arising out of or associated with any documentation relating to the
foregoing; (b) all copyrights, copyright registrations and applications
therefor, and all other rights corresponding thereto throughout the world;
(c) all internet domain names, trade names, logos, slogans, designs, common law
trademarks and service marks, trademark and service mark registrations and
applications therefor throughout the world; and (d) patents and utility models
and applications therefor.

 

“Key Seller” has the meaning given in the Recitals to this Agreement.

 

“Know-How” means proprietary trade secrets, formulae, invention records,
specifications, quality control procedures, manufacturing processes and other
know-how.

 

“Knowledge of Sellers” or any variant thereof means, with respect to those
individuals set forth on Schedule 1.1, that such individual is actually aware of
such fact or matter.

 

“Law” means any constitutional provision, statute, ordinance or other law, rule
or regulation of any Governmental Entity and any Order.

 

 
6

--------------------------------------------------------------------------------

 

 

“Leased Real Property” means the real property currently leased by a Target
Company, as tenant or subtenant, together with, to the extent leased by a Target
Company, all buildings and other structures, facilities, fixtures or
improvements that are located thereon and all easements, licenses, rights and
appurtenances in favor of a Target Company relating to the foregoing.

 

“Liability” means any debt, liability or obligation (whether known or unknown,
whether absolute or contingent, whether liquidated or unliquidated, and whether
due or to become due).

 

“Liens” mean any mortgage, lien, pledge, security interest, charge, restrictions
and encumbrances of any nature.

 

“Limited Partnership” has the meaning given in the Preamble to this Agreement.

 

“Limited Partnership Interest” has the meaning given in the Recitals to this
Agreement.

 

“LP Agreement” means that certain September 2006 Amended and Restated Agreement
of Limited Partnership for Brinderson, L.P. dated September 6, 2006, as amended
from time to time.

 

“Management Services Agreement” means that certain Management Services
Agreement, dated as of June 11, 2008, by and between the Limited Partnership and
Brinderson Holdings Company.

 

“Material Adverse Effect” means any change, effect, event, occurrence or state
of facts that is materially adverse to the business, properties, financial
condition or results of operations of the Target Companies, taken as a whole;
provided, that none of the following (individually or in combination) shall be
deemed to constitute, and none of the following shall be taken into account in
determining whether there has been, a Material Adverse Effect: any event,
violation, inaccuracy, circumstance or other matter resulting from or relating
to (directly or indirectly) (a) changes in general local, domestic, foreign or
international economic, financial market, business or geopolitical conditions
(provided that the Target Companies, taken as a whole, are not affected in a
materially disproportionate manner thereby), (b) general changes or developments
in any of the industries in which a Target Company operates (provided that the
Business is not affected in a materially disproportionate manner thereby),
(c) changes in laws, rules, regulations, orders or other binding directives
issued by any Governmental Entity, (d) any actions taken or announced by Buyer
or its Affiliates, or taken or announced by a Target Company or Sellers at the
request or direction of Buyer or its Affiliates, (e) any inaction or failure to
act by Buyer or its Affiliates, or by a Target Company or Sellers at the request
of Buyer or its Affiliates, (f) the announcement of this Agreement or the
transaction contemplated hereby, (g) changes in applicable laws or accounting
rules of principles, including changes in GAAP, or (h) any terrorist acts, acts
of war, natural disasters or health emergencies.

 

“Material Contracts” has the meaning given in Section 3.7.

 

“Missing Payment” has the meaning given in Section 8.2(d).

 

 
7

--------------------------------------------------------------------------------

 

 

“Net Current Assets” means the net current assets of the Limited Partnership
calculated in accordance with (i) the accounting principles, policies,
procedures, categorizations, definitions, methods, practices and techniques
specifically set out on Exhibit B, and (ii) to the extent not otherwise
addressed in (i) above, GAAP, consistently applied in accordance with past
practices, at the Closing Date.

 

“Net Current Liabilities” means the net current liabilities of the Limited
Partnership calculated in accordance with (i) the accounting principles,
policies, procedures, categorizations, definitions, methods, practices and
techniques specifically set out on Exhibit B, and (ii) to the extent not
otherwise addressed in (i) above, GAAP, consistently applied in accordance with
past practices, at the Closing Date.

 

“Non-compete Parties” has the meaning given in Section 6.7(a).

 

“Non-Performing Seller” has the meaning given in Section 8.2(d).

 

“Order” means any decree, injunction, judgment, order, ruling, assessment or
writ.

 

“Other Antitrust Regulations” has the meaning given in Section 6.5(a).

 

“Other Closing Deductions” has the meaning given in Section 2.5(a).

 

“Other Rights and Remedies” has the meaning given in Section 8.7.

 

“Overpayment” has the meaning given in Section 2.5(f).

 

“Parent” has the meaning given in the Preamble to this Agreement.

 

“Partners Agreement” means that certain Partners and Unit Restriction Agreement,
dated as of September 6, 2006, by and among the Limited Partnership and all of
the partners listed on Exhibit A thereto, as amended.

 

“Partnership Interest” has the meaning given in the Recitals to this Agreement.

 

“Party” and “Parties” have the meaning given in the Preamble to this Agreement.

 

“Payoff Amount” means, in the aggregate, (a) the amounts set forth in payoff
letters received from the holders of Company Indebtedness, pursuant to which
such holders of Company Indebtedness agree that, if they receive funds in a
specific amount set forth in such payoff letters, the Company Indebtedness owing
to them will be fully satisfied, and (b) the amount of all other Company
Indebtedness at the Closing.

 

“Permits and Licenses” means all authorizations, approvals, entitlements,
variances, permits and licenses related to the business or assets of any Target
Company issued by any Governmental Entity (including all applications and/or
documents filed, and/or fees paid, in connection therewith).

 

 
8

--------------------------------------------------------------------------------

 

 

“Permitted Liens” means (a) Liens for Taxes not yet due and payable;
(b) statutory Liens of landlords that are granted by virtue of the lease or
contract for rent; (c) Liens of carriers, warehousemen, mechanics, materialmen
and repairmen incurred in the ordinary course of the Business and not yet
delinquent; (d) in the case of the Real Property Leases, zoning, building, or
other restrictions, variances, covenants, rights of way, encumbrances, easements
and other minor irregularities in title, none of which, individually or in the
aggregate, interfere in any material respect with the present use of or
occupancy of the affected parcel by a Target Company; (e) Liens disclosed in the
Financial Statements to the extent the related indebtedness or obligations are
not otherwise required to be repaid pursuant to the terms of this Agreement; and
(f) Liens created by or with the written consent of Buyer.

 

“Person” means an association, a corporation, a limited liability company, an
individual, a partnership, a trust or any other entity or organization,
including a Governmental Entity.

 

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and that portion of any Straddle Period ending on the Closing Date.

 

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and that portion of any Straddle Period beginning after the Closing Date.

 

“Preliminary Working Capital Schedule” means a schedule prepared by the Limited
Partnership setting forth Key Seller’s determination, in good faith, of the Net
Current Assets, the Net Current Liabilities, and the Preliminary Working Capital
Value, in each case as of the Effective Time (without taking into consideration
the closing of the transactions contemplated by this Agreement).

 

“Preliminary Working Capital Value” means the sum, which may be positive,
negative, or zero, of the Net Current Assets minus the Net Current Liabilities
as reflected on the Preliminary Working Capital Schedule.

 

“Pro Rata Percentage” means, with respect to a Seller, the percentage of the
Purchase Price received by such Seller at the Closing in accordance with
Schedule 2.1.

 

“Purchase Price” has the meaning given in Section 2.1(b).

 

“RCRA” means the Resource Conservation and Recovery Act of 1976, as amended.

 

“Real Property Leases” means those lease agreements listed on Schedule 3.8(b) of
the Seller Disclosure Letter.

 

“Restricted Person” and “Restricted Persons” have the meanings given in Section
6.7(b).

 

“Section 338(h)(10) Election” has the meaning given in Section 6.1(h).

 

“Selected Firm” has the meaning given in Section 2.5(c).

 

 
9

--------------------------------------------------------------------------------

 

 

“Seller Disclosure Letter” means the disclosure letter and related schedules
executed and delivered by Key Seller to Buyer and attached hereto. The Seller
Disclosure Letter will be considered a part of this Agreement.

 

“Seller Disputed Claim” has the meaning given in Section 8.2(c)(iii).

 

“Seller Indemnitees” has the meaning given in Section 8.3(a).

 

“Seller Indemnifying Party” has the meaning given in Section 8.2(c)(iii).

 

“Seller Transaction Expenses” includes all out-of-pocket expenses (including all
fees and expenses of legal counsel, accountants, investment bankers, experts and
consultants) incurred by the Target Companies (on their own behalf or on behalf
of Sellers) in connection with or principally related to the authorization,
preparation, negotiation, execution and performance of this Agreement and the
transactions contemplated hereby, including one-half of the fees of filings
under HSR, one-half of the fees incurred in connection with entry into the
Escrow Agreement and the transactions contemplated thereby and one-half of the
premium for the D&O Tail.

 

“Seller” and “Sellers” have the meanings given in the Preamble to this
Agreement.

 

“Straddle Period” means any Tax period that includes, but does not end on, the
Closing Date. For purposes of this Agreement, in the case of any Taxes that are
imposed on a periodic basis and are payable for a Straddle Period, the portion
of such Tax that relates to the portion of such Tax ending on the Closing Date
shall (i) in the case of any property or similar Taxes, be deemed to be the
amount of such Tax for the entire Straddle Period multiplied by a fraction the
numerator of which is the number of days in the Straddle Period ending on the
Closing Date and the denominator of which is the number of days in the entire
Straddle Period, and (ii) in the case of any other Tax, be deemed equal to the
amount which would be payable if the Straddle Period ended on the Closing Date
and the Target Companies closed their books as of the close of business on such
date.

 

“Survival Period” has the meaning given in Section 8.1.

 

“Target Company” and “Target Companies” means, individually or collectively,
depending on the context, the Limited Partnership, the General Partner and
Constructors.

 

“Tax” or “Taxes” means (A) all net income, gross income, gross receipts, sales,
use, ad valorem, franchise, profits, license, lease, service, service use,
withholding, employment, payroll, earnings, net worth, unemployment insurance,
Social Security, Medicare, excise, severance, transfer, value added,
documentary, mortgage, registration, stamp, occupation, real or personal
property, environmental, premium, property, windfall profits, customs, duties
and other taxes, fees, levies, assessments or charges of any kind whatsoever,
together with any interest, penalties, fines and other additions with respect
thereto, imposed by any federal, territorial, state, provincial, local or
foreign government; and (B) any penalties, interest, fines or other additions to
tax for the failure to collect, withhold, or pay over any of the foregoing, or
to accurately file any Tax Return.

 

 
10

--------------------------------------------------------------------------------

 

 

“Tax Claim” has the meaning given in Section 6.1(e).

 

“Tax Return” means collectively, all reports, declarations, filings,
questionnaires, estimates, returns, information statements and similar documents
relating to, or required to be filed in respect of any Taxes, including, without
limitation, any amendments thereof.

 

“Technology” means, collectively, designs, formulae, methods, techniques, ideas,
data, improvements, inventions, software and Know-How, and all recordings,
graphs, drawings, reports, analyses and other writings embodying any of the
foregoing, in any form whether or not specifically listed herein.

 

“Termination Date” has the meaning given in Section 9.1(b).

 

“Territory” means the United States and Canada.

 

“Third-Party Awards” means any recoveries from third parties by a Buyer
Indemnitee or Seller Indemnitee, as the case may be (including from insurance
and third-party indemnification), in connection with Damages for which such
Party seeks or receives indemnification hereunder.

 

“Third-Party Claim” has the meaning given in Section 8.5.

 

“Top 10 Customer” has the meaning given in Section 3.22.

 

“Transaction Documents” means the following: (a) this Agreement; (b) the stock
powers required to be delivered by Sellers pursuant to Section 2.3(a); (c) the
Assignment Agreement; (d) the Constructors Transfer Document; and (e) the Escrow
Agreement.

 

“Unpaid Balance” has the meaning given in Section 2.5(e).

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, and the related rules and regulations promulgated thereunder.

 

Section 1.2            Other Definitional Provisions. For all purposes of this
Agreement, except as otherwise expressly provided:

 

(a)           the terms defined in this Article I have the meanings assigned to
them in this Article I and include the plural as well as the singular;

 

(b)           all accounting terms not otherwise defined herein have the
meanings assigned under GAAP;

 

(c)           all references in this Agreement to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of the body of this Agreement;

 

(d)           pronouns of either gender or neuter will include, as appropriate,
the other pronoun forms;

 

 
11

--------------------------------------------------------------------------------

 

 

(e)           the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision;

 

(f)            the words “include,” “includes” and “including” do not limit the
preceding terms or words and shall be deemed to be followed by the words
“without limitation”;

 

(g)           the word “or” is used in the inclusive sense of “and/or”;

 

(h)           with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; and

 

(i)            all dollar amounts are in U.S. dollars.

 

ARTICLE II

PURCHASE AND SALE OF SECURITIES

 

Section 2.1            Purchase and Sale of Interest. On the terms and subject
to the conditions of this Agreement, at the Closing:

 

(a)           Sellers will sell, convey, assign, transfer and deliver to Buyer
(or its Affiliate), and Buyer (or its Affiliate) will purchase, acquire and
accept from Sellers, the Equity Interests.

 

(b)           Buyer will, and Parent will cause Buyer to, pay to Sellers an
aggregate amount of One Hundred Fifty Million Dollars ($150,000,000) (the
“Purchase Price”), plus the Closing Adjustment (if a positive number) or less
the Closing Adjustment (if a negative number), plus Cash of the Target Companies
as of the Closing Date (the “Closing Date Cash”), plus Twenty-Five Thousand
Dollars ($25,000) as reimbursement for certain tax expenses, minus any Seller
Transaction Expenses which remain unpaid as of the Effective Time and which are
not included as a liability in the calculation of the Closing Adjustment, minus
the Payoff Amount for amounts which are not included as a liability in the
calculation of the Closing Adjustment (collectively, the “Closing Payment”), of
which Seven Million Five Hundred Thousand Dollars ($7,500,000) (the “Escrow
Amount”) will be deducted from the Closing Payment payable to Sellers and
deposited in escrow (the “Escrow Account”) in accordance with Section 2.1(c).
The Closing Payment shall be allocated and payable to each Seller at the Closing
as indicated next to such Seller’s name in Schedule 2.1. The Purchase Price will
be subject to adjustment after the Closing as provided in Section 2.5. For the
avoidance of doubt, an example of the method of calculating the Closing Payment
and any post-closing adjustments pursuant to Section 2.5 based upon a pro forma
Closing Balance Sheet is attached hereto as Schedule 2.1(b).

 

(c)           Buyer will, and Parent will cause Buyer to, deposit the Escrow
Amount with JPMorgan Chase Bank, NA (the “Escrow Agent”) to be held in the
Escrow Account by the Escrow Agent in accordance with the provisions of the
Escrow Agreement.

 

 
12

--------------------------------------------------------------------------------

 

 

(d)           Buyer shall, and Parent shall cause Buyer to, pay the Payoff
Amount to the holders of the Company Indebtedness that have provided payoff
letters pursuant to Section 2.3(p), with each such holder to receive the amount
specified in such holder’s payoff letter.

 

(e)           Buyer, the Company (or its payroll provider) and the Escrow Agent
shall be entitled to deduct and withhold from the consideration otherwise
payable to the applicable Sellers any amounts that are required by applicable
Law to be deducted and withheld with respect to the Limited Partnership
Interests which vest on the Closing Date. To the extent such amounts are
lawfully withheld and properly paid over to the appropriate Governmental Entity,
the withheld amounts shall be treated for all purposes of this Agreement as
having been paid to the Seller in respect of which such deduction and
withholding was made.

 

(f)           All payments required under this Section 2.1 or any other
provision hereof will be made in cash by the wire transfer of immediately
available funds to such bank account as designated herein (including any
Schedule hereto) or in another written agreement entered into by the recipient
in connection herewith or as otherwise designated in writing by the recipient,
at least one (1) Business Day prior to the applicable payment date.

 

Section 2.2            Closing. The Closing of the transactions contemplated by
this Agreement (the “Closing”) will, unless this Agreement is terminated in
accordance with Article IX, take place at the offices of Thompson Coburn LLP,
One US Bank Plaza, St. Louis, Missouri 63101, at 10:00 a.m. (local time) on the
date that is two (2) Business Days after satisfaction (or waiver by the
appropriate Party) of all conditions to closing, or at such other location
and/or date and time as the Parties mutually agree. The Closing shall become
effective at 12:01 am Pacific Time on the Closing Date (the “Effective Time”).

 

Section 2.3            Sellers Deliveries. Subject to the terms and conditions
of this Agreement, at the Closing, Sellers will deliver, or cause to be
delivered, the following to Buyer:

 

(a)           Certificates collectively representing the GES Shares, accompanied
by stock powers duly endorsed in blank or accompanied by duly executed
instruments of transfer. At Buyer’s election on the Closing Date, the GES Shares
will be acquired by an Affiliate of Buyer rather than Buyer and such Affiliate
shall be deemed to be the purchaser thereof.

 

(b)           Assignment Agreement, duly executed by Sellers, evidencing the
transfer of the Limited Partnership Interest, together with certificates
representing the Limited Partnership Interest. At Buyer’s election on the
Closing Date, the Limited Partnership Interest will be transferred to an
Affiliate of Buyer rather than Buyer and such Affiliate shall be deemed to be
the purchaser thereof.

 

(c)           Certificates of good standing for each Target Company issued by
the Secretary of State of California and each jurisdiction in which a Target
Company is registered to do business as a foreign entity, dated as of a date
that is as recent as practicable prior to the Closing Date, but at least within
twenty (20) days of the Closing Date.

 

(d)           Copy of the LP Agreement and certificate of limited partnership,
accompanied by a certificate, duly executed by the Secretary of the Limited
Partnership, certifying such copy is accurate and complete.

 

 
13

--------------------------------------------------------------------------------

 

 

(e)           Copies of the articles of incorporation and bylaws of the General
Partner and Constructors, accompanied by a certificate, duly executed by the
Secretaries of the General Partner and Constructors, as applicable, certifying
such copies are accurate and complete.

 

(f)           Evidence that the transfer of the Limited Partnership Interest to
Buyer has been approved pursuant to Section 2.5(a) of the Partners Agreement and
that the rights of first refusal in the Partners Agreement have been waived.

 

(g)           Certificates collectively representing the Constructors Shares,
accompanied by stock powers duly endorsed in blank or accompanied by duly
executed instruments of transfer (the “Constructors Transfer Document”). At
Buyer’s election on the Closing Date, the Constructor Shares will be acquired by
an Affiliate of Buyer rather than Buyer and such Affiliate shall be deemed to be
the purchaser thereof.

 

(h)           A copy of unanimous written consents duly executed by the sole
shareholder and sole director of Energy Constructors, authorizing and approving
the Constructors Transfer Document and the transactions contemplated thereby.

 

(i)           A copy of resolutions or consents duly adopted by the Board of
Directors of the General Partner, signed by the Secretary of the General
Partner, authorizing and approving on behalf of the Companies the transactions
contemplated by this Agreement.

 

(j)            Certificates that the conditions set forth in Section 7.2(a)(i)
has been satisfied, dated as of the Closing Date and duly executed by the Key
Seller.

 

(k)           The resignations (or evidence of removal) of each director and
officer of the Target Company effective as of the Closing, and documents
evidencing the substitution of Buyer’s designated officers as signatories to all
bank accounts of the Target Companies.

 

(l)            Satisfactory evidence of termination on or prior to the Closing
of, and payment of amounts owed under, the Management Services Agreement and
those agreements set forth on Schedule 2.3(l).

 

(m)          Escrow Agreement, duly executed by Key Seller.

 

(n)           An affidavit duly executed by the Limited Partnership stating,
under penalties of perjury, the Limited Partnership’s United States taxpayer
identification number and that the Limited Partnership is not and has not been a
United States real property holding corporation within the meaning of Code
Section 897(c)(2).

 

(o)           The consents and approvals set forth on Schedule 2.3(o) of the
Seller Disclosure Letter.

 

(p)           Duly executed payoff letters from the holders of Company
Indebtedness listed on Schedule 2.3(p) indicating that such lenders have agreed
to release all Liens in respect of such Company Indebtedness relating to the
assets and properties of the Target Companies.

 

 
14

--------------------------------------------------------------------------------

 

 

(q)           The Sixth Amendment to the 3330 Harbor Lease in the form attached
hereto as Exhibit D, duly executed by the Limited Partnership and the landlord
under the 3330 Harbor Lease.

 

(r)            A Trust Certificate duly executed by the Key Seller dated as of
the Closing Date in the form attached hereto as Exhibit E.

 

(s)           The original minute books and corporate seals of the Target
Companies, to the extent such items are available.

 

Section 2.4            Buyer Deliveries. Subject to the terms and conditions of
this Agreement, at the Closing, Buyer will, and Parent will cause Buyer to,
deliver, or cause to be delivered, the following to Sellers:

 

(a)           The Closing Payment paid pursuant to Section 2.1.

 

(b)           Assignment Agreement, duly executed by Buyer, evidencing the
transfer of the Limited Partnership Interest.

 

(c)           A copy of resolutions or consents duly adopted by the Boards of
Directors of each of Buyer and Parent, signed by the Secretary of each
respective Board, authorizing and approving the transactions and obligations
contemplated by this Agreement.

 

(d)           Certificates that each of the conditions set forth in Section
7.3(a) and Section 7.3(b) have been satisfied, dated as of the Closing Date and
duly executed by an authorized officer of each of Buyer and Parent.

 

(e)           Escrow Agreement, duly executed by Buyer and Escrow Agent.

 

Section 2.5            Purchase Price Adjustment.

 

(a)           Prior to the Closing Date, Sellers shall cause the Target
Companies to settle all intercompany or affiliated receivables and payables
which are owed by and/or received by any Target Company, Seller or Affiliate of
any Seller or Target Company except for any such receivable and payables which
are owed by and/or received by any Target Company to another Target Company. At
least two (2) Business Days prior to the Closing Date, the Limited Partnership
on behalf of Sellers shall prepare and deliver to Buyer an estimated balance
sheet of the Limited Partnership as of immediately prior to the Closing (the
“Estimated Closing Balance Sheet”), the Preliminary Working Capital Schedule
based on the Estimated Closing Balance Sheet, estimated amounts to be deducted
from the Purchase Price pursuant to Section 2.1(b), including the Seller
Transaction Expenses and the Payoff Amount (the “Other Closing Deductions”) and
the estimated amount of the Closing Date Cash. The Key Seller shall consult with
Buyer in the preparation of the Preliminary Working Capital Schedule, the Other
Closing Deductions and the estimated amount of the Closing Date Cash. The
Preliminary Working Capital Schedule will be used to determine the Closing
Adjustment on the Closing Date.

 

 
15

--------------------------------------------------------------------------------

 

 

(b)           On or before the ninetieth (90th) day after the Closing Date,
Buyer shall, and Parent shall cause Buyer to, prepare and deliver to the Key
Seller a balance sheet of the Limited Partnership as of immediately prior to the
Closing (the “Closing Balance Sheet”), a proposed Final Working Capital Schedule
and Buyer’s proposed calculation of the Final Working Capital Value, the Closing
Date Cash and the Other Closing Deductions (collectively, “Buyer Post-Closing
Deliveries”). Key Seller shall have a period of sixty (60) days after Buyer’s
delivery of the Buyer Post-Closing Deliveries during which to notify Buyer of
any dispute of any item contained in the Buyer Post-Closing Deliveries, which
notice will set forth in reasonable detail the basis for such dispute. If Key
Seller does not notify Buyer of any such dispute within such sixty (60) day
period, then the proposed Final Working Capital Schedule delivered by Buyer will
be deemed to be the Final Working Capital Schedule and the other proposed
calculations delivered in the Buyer Post-Closing Deliveries shall be deemed to
be final. Buyer and Key Seller will cooperate in good faith to attempt to
resolve any such dispute as promptly as possible, and upon such resolution,
Buyer and Key Seller will prepare a working capital schedule in accordance with
such resolution, which shall be deemed the Final Working Capital Schedule, and
calculations of the final amount of the Other Closing Deductions and the Closing
Date Cash.

 

(c)           If Buyer and Key Seller are unable to resolve any dispute
regarding the Buyer Post-Closing Deliveries within thirty (30) days after
Buyer’s receipt of notice from Key Seller that Key Seller disputes any aspect of
such items, or such longer period as Buyer and Key Seller may mutually agree
upon in writing, such dispute and each Party’s work papers related thereto will
be submitted to, and all issues having a bearing on such dispute will be
resolved by, (x) KPMG, or (y) if such accounting firm is unable or unwilling to
take such assignment, a reputable independent accounting firm mutually agreed
upon by Buyer and Key Seller (such identified accounting firm or agreed upon
accounting firm, as the case may be, the “Selected Firm”). Such resolution will
be final and binding on the Parties. The Parties will direct the Selected Firm
to use commercially reasonable efforts to complete its work within thirty (30)
days after its engagement. In resolving any matters in dispute, the Selected
Firm may not assign a value to any item in dispute greater than the greatest
value for such item assigned by Buyer, on the one hand, or the Key Seller, on
the other hand, or less than the smallest value for such item assigned by Buyer,
on the one hand, or the Key Seller, on the other hand. The Selected Firm’s
determination of the Final Working Capital Schedule, the final Closing Date Cash
and the final Other Closing Deductions will be based solely on presentations by
Key Seller and Buyer, which are in accordance with the guidelines and procedures
set forth in this Agreement (i.e., not on the basis of an independent review).
The Selected Firm’s determination of the Final Working Capital Schedule, the
final Closing Date Cash and the final Other Closing Deductions will become final
and binding on the Parties on the date the Selected Firm delivers its final
resolution in writing to the Parties. The fees, costs and expenses of the
Selected Firm (i) will be borne by Sellers in the proportion that the aggregate
dollar amount of all such disputed items so submitted that are resolved against
Key Seller (as finally determined by the Selected Firm) bears to the aggregate
dollar amount of such items so submitted and (ii) will be borne by Buyer in the
proportion that the aggregate dollar amount of such disputed items so submitted
that are resolved against Buyer bears to the aggregate dollar amount of all such
items so submitted.

 

(d)           Buyer will, and Parent will cause Buyer to, grant Key Seller and
any of its advisors reasonable access to the books and records of the Target
Companies, including but not limited to the work papers and back up materials
relating to the Net Current Assets, the Net Current Liabilities, the Closing
Date Cash and the Other Closing Deductions, and the Limited Partnership’s
relevant personnel and representatives, to allow Key Seller to handle its review
of, and any disputes relating to, the Buyer Post-Closing Deliveries under this
Section 2.5.

 

 
16

--------------------------------------------------------------------------------

 

 

(e)           If the Final Working Capital Value exceeds the Preliminary Working
Capital Value (such difference being referred to herein as the “Unpaid
Balance”), then, within five (5) Business Days after the determination of the
Final Working Capital Value, Buyer will, and Parent will cause Buyer to, pay
Sellers collectively (with each Seller entitled to receive its Pro Rata
Percentage of such amount) an amount equal to the Unpaid Balance. If the final
amount of the Closing Date Cash as determined pursuant to this Section 2.5
exceeds the estimated amount added to the Purchase Price at Closing then, within
five (5) Business Days after the determination of the final amount of the
Closing Date Cash, Buyer will, and Parent will cause Buyer to pay Sellers
collectively (with each Seller entitled to receive its Pro Rata Percentage of
such amount) an amount equal to such excess. If the final amount of the Other
Closing Deductions as determined pursuant to this Section 2.5 is less than the
estimated amount deducted from the Purchase Price at Closing for such items
then, within five (5) Business Days after the determination of the final amount
of the Other Closing Deductions, Buyer will, and Parent will cause Buyer to, pay
Sellers collectively (with each Seller entitled to receive its Pro Rata
Percentage of such amount) an amount equal to such difference.

 

(f)           If the Final Working Capital Value is less than the Preliminary
Working Capital Value (such difference being referred to herein as the
“Overpayment”), then, within five (5) Business Days after the determination of
the Final Working Capital Value, Sellers will pay Buyer an amount equal to the
Overpayment (with each Seller to pay its Pro Rata Percentage of such amount). If
the final amount of the Closing Date Cash as determined pursuant to this Section
2.5 is less than the estimated amount added to the Purchase Price at Closing,
then, within five (5) Business Days after the determination of the final amount
of the Closing Date Cash, Sellers will pay Buyer an amount equal to the
difference (with each Seller to pay its Pro Rata Percentage of such amount). If
the final amount of the other Closing Deductions as determined pursuant to this
Section 2.5 is greater than the estimated amount deducted from the Purchase
Price at Closing for such items, then, within five (5) Business Days after the
determination of the final amount of the Other Closing Deductions, Sellers will
pay Buyer an amount equal to the difference (with each Seller to pay its Pro
Rata Percentage of such amount). Buyer may, upon Buyer’s election in its sole
discretion, require payment of amounts pursuant to this Section 2.5(f) by
release of funds to Buyer from the Escrow Account by the Escrow Agent in
accordance with the terms of the Escrow Agreement.

 

(g)           All amounts paid pursuant to this Section 2.5 will constitute an
adjustment to the Purchase Price.

 

Section 2.6             Allocation of Purchase Price. The Parties intend for the
purchase of the Equity Interests contemplated by this Agreement to be treated as
a transaction governed by Rev. Rul. 99-6, 1999-1 C.B. 432 (Situation 2), with
the Sellers being treated as having sold their Partnership Interests in the
Limited Partnership directly to a Buyer Party (or a member of the Parent group)
with the result that (i) the Limited Partnership is deemed to make a liquidating
distribution of its assets and liabilities to the Sellers and the General
Partner, and (ii) the Buyer Party (or a member of the Parent group) is deemed to
acquire, by purchase, all of the assets (and assume all of liabilities) of the
Limited Partnership (the “Purchased Assets”) from the Sellers and the General
Partner.  The Parties agree to allocate the Purchase Price (and any capitalized
costs and assumed liabilities) among the Purchased Assets in a manner consistent
with Code Section 1060 and the regulations thereunder following the final
determination of the Closing Balance Sheet pursuant to Section 2.5 in accordance
with the following procedures. Promptly following, but no later than sixty (60)
days following, the final determination of the Closing Balance Sheet pursuant to
Section 2.5, Parent shall deliver to Key Seller a draft IRS Form 8594 and any
required exhibits thereto setting forth in reasonable detail its proposed
determination of the allocation of the Purchase Price (and any capitalized costs
and assumed liabilities) among the Purchased Assets, which determination shall
be reasonable and prepared in good faith (the “Section 1060 Allocation”).  To
the extent that Key Seller in good faith disagrees with the content of the
Section 1060 Allocation, Key Seller shall notify Parent within thirty (30) days
following receipt of the Section 1060 Allocation and provide a written
description of those items to which it disagrees.  Parent and Key Seller shall
act in good faith to resolve any disagreement regarding the Section 1060
Allocation and finalize it no later than one hundred twenty (120) days following
the final determination of the Closing Balance Sheet pursuant to Section 2.5,
but in any event prior to the required filing deadline for IRS Form 8594. If
Parent and Key Seller are not able to resolve their disagreement, they shall
submit the disagreement to the Selected Firm set forth in Section 2.5 for
resolution.  Upon finalizing the Section 1060 Allocation, the Parties shall
execute and timely file IRS Form 8594 (and any equivalent state, municipal,
county, or foreign Tax form).  The Section 1060 Allocation shall be binding on
Sellers, Buyer, Parent and the Limited Partnership, and neither Sellers, nor
Buyer, nor Parent nor the Limited Partnership shall take any position (whether
in audits, Tax Returns, or otherwise) that is inconsistent with the Section 1060
Allocation unless required to do so by applicable Law.

 

 
17

--------------------------------------------------------------------------------

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES
OF SELLERS

 

Except as disclosed in the Seller Disclosure Letter, Sellers hereby represent
and warrant to the Buyer Parties as set forth in this Article III. Items and
matters disclosed in the Seller Disclosure Letter are organized to correspond to
the sections and applicable subsections of this Article III to which the items
and matters relate provided, that the Parties agree that if any item or matter
is disclosed in one schedule of the Seller Disclosure Letter, it will be deemed
to have been disclosed in any other schedule of the Seller Disclosure Letter to
the extent the content and context of such disclosure makes it reasonably
apparent on its face, if read in the context of such other schedules, that such
disclosure is applicable to such other schedule.

 

Section 3.1            Organization and Good Standing.

 

(a)           The Limited Partnership (i) is a limited partnership duly
organized and validly existing under the law of the State of California;
(ii) has all requisite power and authority to carry on the Business as it is
currently conducted; and (iii) is duly qualified and in good standing to do
business in each jurisdiction in which the nature of the Business or the
ownership, operating or leasing of its properties makes such qualification
necessary (which jurisdictions are set forth on Schedule 3.1(a) of the Seller
Disclosure Letter), except for any failure to be in good standing in any such
jurisdiction that would not, individually or in the aggregate, have or would be
reasonably likely to have a Material Adverse Effect.

 

 
18

--------------------------------------------------------------------------------

 

 

(b)           The General Partner (i) is a corporation duly organized and
validly existing under the laws of the State of California; (ii) has all
requisite corporate power and authority to carry on its business as such
business is currently conducted; and (iii) is duly qualified and in good
standing to do business in each jurisdiction in which the nature of its business
or the ownership, operation or leasing of its properties makes such
qualification necessary (which jurisdictions are set forth on Schedule 3.1(b) of
the Seller Disclosure Letter), except for any failure to be in good standing in
any such jurisdiction that would not, individually or in the aggregate, have or
would be reasonably likely to have a Material Adverse Effect.

 

(c)           Constructors (i) is a corporation duly organized and validly
existing under the laws of the State of California; (ii) has all requisite
corporate power and authority to carry on its business as such business is
currently conducted; and (iii) is duly qualified and in good standing to do
business in each jurisdiction in which the nature of its business or the
ownership, operation or leasing of its properties makes such qualification
necessary (which jurisdictions are set forth on Schedule 3.1(c) of the Seller
Disclosure Letter), except for any failure to be in good standing in any such
jurisdiction that would not, individually or in the aggregate, have or would be
reasonably likely to have a Material Adverse Effect.

 

(d)           Except for the Partners Agreement and the LP Agreement, there does
not exist any voting agreement, stockholders agreement, partners agreement,
pledge agreement, buy-sell agreement, right of first refusal arrangement,
preemptive rights agreement, proxy or similar agreement relating to any equity
interests of any Target Company. No Target Company owns, or has ever owned in
the past five (5) years any equity interest in any other Person that is not a
Target Company. No Target Company is, or has in the past five (5) years been, a
member of, or participant in, any joint venture or similar arrangement that
provides for the sharing of profits or liabilities.

 

Section 3.2            Capitalization; Equity Interests.

 

(a)           The Partnership Interest constitutes 100% of the total issued and
outstanding partnership interest in the Limited Partnership. Schedule 3.2(a) of
the Seller Disclosure Letter sets forth, for each Seller and the General
Partner, the amount and class of Partnership Interest owned beneficially and of
record by such Seller and General Partner, together with any vesting schedule
applicable to such Partnership Interest. The General Partner has good and
marketable title to and is the legal and beneficial owner of the General Partner
Interest, free and clear of any Liens. Neither Company has any Contract to grant
preemptive rights, rights of first refusal, options, warrants, registration
rights and similar rights with respect to, or issue, exchange, transfer, sell or
otherwise dispose of, or redeem, repurchase or otherwise acquire, any
Partnership Interest or any other interest in the Limited Partnership or any
securities or obligations convertible into or exchangeable for, or giving any
Person any right to acquire from it, any Partnership Interest or any other
interest in the Limited Partnership, and no such securities or obligations are
issued or outstanding other than as contemplated by this Agreement, the Partners
Agreement or the LP Agreement.

 

 
19

--------------------------------------------------------------------------------

 

 

(b)           The authorized capital stock of the General Partner consists of
1,000,000 shares of common stock, no par value, of which 500,000 shares are
issued and outstanding and constitute the GES Shares. All of the GES Shares have
been duly authorized, are validly issued, fully-paid and non-assessable. Key
Seller has good and marketable title to and is the legal and beneficial owner of
the GES Shares, and on the Closing Date the GES Shares will be transferred to
Buyer (or its Affiliate) free and clear of any Liens. Except for the capital
stock of the General Partner held by Key Seller, there are no shares of capital
stock or other equity interests in the General Partner issued or outstanding or
any subscriptions, options, warrants, calls, rights (including preemptive
rights), convertible securities or other agreements or commitments of any
character obligating the General Partner to issue, exchange, transfer, sell,
repurchase, redeem or otherwise acquire any of its capital stock or other equity
interests, or any Contracts obligating the General Partner to grant, extend,
accelerate the vesting of or enter into any such subscription, option, warrant,
call, right or other agreement granting any Person any rights in the General
Partner similar to capital stock or other equity interests other than as
contemplated by this Agreement.

 

(c)           The authorized capital stock of Constructors consists of 10,000
shares of common stock, no par value, of which 1,000 shares are issued and
outstanding and constitute the Constructors Shares. All of the Constructor
Shares have been duly authorized, are validly issued, fully-paid and
non-assessable. Energy Constructors has good and marketable title to and is the
legal and beneficial owner of the Constructor Shares, and on the Closing Date
the Constructor Shares will be transferred to Buyer (or its Affiliate) free and
clear of any Liens. Except for the capital stock of Constructors held by Energy
Constructors, there are no shares of capital stock or other equity interests in
Constructors issued or outstanding or any subscriptions, options, warrants,
calls, rights (including preemptive rights), convertible securities or other
agreements or commitments of any character obligating Constructors to issue,
exchange, transfer, sell, repurchase, redeem or otherwise acquire any of its
capital stock or other equity interests, or any Contracts obligating
Constructors to grant, extend, accelerate the vesting of or enter into any such
subscription, option, warrant, call, right or other agreement granting any
Person any rights in Constructors similar to capital stock or other equity
interests other than as contemplated by this Agreement.

 

(d)           The General Partner has performed no business operations since its
inception, other than serving as general partner of the Limited
Partnership.      The General Partner holds no assets, Contracts or any other
rights or obligations.

 

Section 3.3            No Conflict. The execution, delivery and performance by
Sellers, Energy Constructors and the Target Companies of the Transaction
Documents to which they are a party, and the consummation by Sellers, Energy
Constructors and the Target Companies of the transactions contemplated by the
Transaction Documents will not (a) violate the organizational documents of a
Target Company or Energy Constructors or any material Law to which a Target
Company or Energy Constructors is subject, (b) violate the Order of any court or
Governmental Entity to which a Target Company or Energy Constructors is a party
or is bound, (c) result in a material breach of or constitute (with due notice
or lapse of time or both) a default under, require any consent of any Person
pursuant to, modify any material rights under, or give to others any rights of
termination, acceleration or cancellation of, any Material Contract, (d) except
for applicable requirements of HSR, require any notice to, filing with, or the
obtaining of any Approval from any Governmental Entity, or cause a breach or
default under any Permits or Licenses, or (e) result in the creation of any Lien
on any equity interests of any Target Company or any material assets of any
Target Company.

 

 
20

--------------------------------------------------------------------------------

 

 

Section 3.4            Financial Statements. Set forth in Schedule 3.4 of the
Seller Disclosure Letter is (i) the audited consolidated balance sheet of the
Limited Partnership (the “Balance Sheet”) as at January 1, 2012 and as at
December 30, 2012 (the “Balance Sheet Date”) and the audited consolidated
statements of income, partners’ equity, and cash flows for each of the two (2)
fiscal years ended on such dates, and (ii) the unaudited consolidated balance
sheet of the Limited Partnership as at April 30, 2013 and the unaudited
consolidated statements of income, partners’ equity and cash flows for the
four-month period ended on such date (collectively, the “Financial Statements”).
The Financial Statements have been prepared in accordance with GAAP,
consistently applied in accordance with past practices throughout the periods
indicated, accurately reflect the books and records of the Limited Partnership
in all material respects and present fairly the financial condition of the
Limited Partnership as of the dates and for the periods set forth therein, in
each case, in accordance with GAAP, consistently applied in accordance with past
practices during the periods involved, except as may be indicated in the notes
thereto and except, with respect to the unaudited Financial Statements, for the
absence of footnote disclosures required by GAAP and subject to customary
year-end adjustments.

 

Section 3.5             Absence of Undisclosed Liabilities. No Target Company
has any material Liabilities that are required pursuant to GAAP (applied on a
basis consistent with past practices) to be reflected on a balance sheet, except
(a) as reflected or expressly reserved against in the Balance Sheet and (b) for
liabilities and obligations incurred in the ordinary course of the business and
consistent with past practice since the Balance Sheet Date.

 

Section 3.6             Absence of Certain Changes. Since the Balance Sheet
Date, there has not been a Material Adverse Effect and no Target Company has:

 

(a)           sold, leased, transferred or assigned any of its material assets,
tangible or intangible, other than in the ordinary course of the business
consistent with past practice;

 

(b)           entered into any Contract (other than agreements for the purchase
or sale of inventory in the ordinary course of the business) either involving
more than $150,000 annually or outside the ordinary course of the business;

 

(c)           accelerated, suspended, terminated, modified or canceled any
Material Contract (or series of related Material Contracts) involving more than
$150,000 to which it is a party or by which it is bound;

 

(d)           created or had a material Lien imposed on any of its assets other
than Permitted Liens;

 

(e)           made any material capital expenditure (or series of related
material capital expenditures) either involving more than $150,000 or outside
the ordinary course of the business;

 

 
21

--------------------------------------------------------------------------------

 

 

(f)           made any material capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans and acquisitions) either involving more than
$150,000 or outside the ordinary course of the business;

 

(g)           issued any note, bond or other debt security or created, incurred,
assumed or guaranteed any indebtedness for borrowed money outside the ordinary
course of the business;

 

(h)           to the Knowledge of Sellers, canceled, compromised, waived or
released any material right or claim;

 

(i)            other than in the ordinary course of the business, granted any
license or sublicense of any rights under or with respect to any material
Company Intellectual Property or sold, assigned or transferred any material
Company Intellectual Property;

 

(j)            issued, sold or otherwise disposed of any of its equity
interests, or granted any options, warrants or other rights to purchase or
obtain (including upon conversion, exchange or exercise) any of its equity
interests other than as contemplated by this Agreement;

 

(k)           granted any material increase in the compensation or made any
other material change in employment terms of any of its employees whose annual
compensation is in excess of $100,000 or any group of employees, in each case
outside the ordinary course of the business;

 

(l)            adopted, materially amended or terminated any bonus,
profit-sharing, incentive or other plan, contract or commitment for the benefit
of any of its employees whose annual total compensation is in excess of $100,000
or any group of employees (or taken any such action with respect to any other
plan, contract or commitment);

 

(m)          granted any severance or termination pay to any employee outside
the ordinary course of business, or increased benefits payable under or
conditions concerning eligibility to receive benefits under any existing Company
Benefit Plan or employment agreements, in each case, outside the ordinary course
of business;

 

(n)           made any material change in methods of accounting from those in
effect on the Balance Sheet Date, other than changes required under GAAP or by
Law;

 

(o)           made or permitted to be made any change in any Tax election,
annual accounting period or accounting method, or amended, or caused or
permitted to be amended any Tax Return, entered into any closing agreement,
settled any Tax claim or assessment, surrendered any claim to a refund of Taxes,
or taken or permitted any other similar action, or omitted to take any action
relating to the filing of any Tax Return or the payment of any Tax, that would
reasonably be expected to materially and adversely affect a Target Company or
any of their respective assets after Closing;

 

(p)           written off any accounts receivable of a Target Company outside
the ordinary course of business; or

 

(q)           agreed to take any of the actions described in this Section 3.6.

 

 
22

--------------------------------------------------------------------------------

 

 

Section 3.7            Material Contracts. Schedule 3.7 of the Seller Disclosure
Letter lists each Material Contract to which a Target Company is a party and
under which either a Target Company or any other party thereto has unperformed
material obligations or unsatisfied material liabilities as of the Effective
Date and the Closing Date. The following Contracts, and no others, will be
deemed to be “Material Contracts”: any Contract that

 

(a)           is an employment agreement with any current or former employee
pursuant to which a Target Company has any actual or contingent obligation to
provide compensation and/or benefits after the Closing Date in consideration for
past, present or future services; provided, that for the avoidance of doubt,
such agreements do not include employment offer letters solely for at-will
employment which provide for nothing other than cash compensation (other than
incentive compensation or severance obligations) payable to employee up to the
date of termination of employment;

 

(b)           provides for the payment or receipt by a Target Company of more
than $150,000 per year, including any such Contracts with customers or clients;

 

(c)           is a Real Property Lease;

 

(d)           obligates a Target Company to make capital expenditures with
respect to which the remaining unpaid balance is in excess of $150,000;

 

(e)           expressly restricts the ability of a Target Company to compete in
any manner or place or solicit, engage or hire any Person;

 

(f)            relates to the borrowing of money or guarantee by a Target
Company or to mortgaging, pledging or otherwise placing a Lien on any of their
assets;

 

(g)           grants an option or a right of first refusal, right of first-offer
or similar preferential right to purchase or acquire any material asset of a
Target Company, other than in the ordinary course of business;

 

(h)           grants a license or sublicense by a Target Company to a third
party under the Company Intellectual Property, other than Contracts that involve
total payments that do not exceed $100,000 in the aggregate;

 

(i)            grants a license or sublicense by a third party to a Target
Company, but not including licenses to (i) commercially available
“off-the-shelf” software, and (ii) freeware or open source programs;

 

(j)            is a joint venture or partnership agreement or similar Contract
that provides for the sharing of any profits;

 

(k)           relates to the sale or purchase of material assets or capital
stock of any Person other than inventory in the ordinary course of the business,
or provides for a dissolution, merger, consolidation, business combination, sale
of stock or all or substantially all assets or similar extraordinary transaction
involving a Target Company;

 

 
23

--------------------------------------------------------------------------------

 

 

(l)            is with any labor union or association;

 

(m)          relates to the lease of any material asset to or from any Target
Company under which the lessee is required to pay more than $150,000 per year;

 

(n)           is a Tax sharing agreement involving a Target Company;

 

(o)           is a Contract between or among any Target Company, on the one
hand, and any Seller, Affiliate of any Seller or any officer or director of any
Target Company, on the other hand, except for any Contract arising out of, or
relating to, such persons employment with a Target Company; or

 

(p)           any bond or surety arrangement.

 

The Material Contracts are valid and binding obligations of a Target Company
enforceable in accordance with their terms (except that (i) such enforcement may
be subject to any bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws, now or hereafter in effect, relating to or limiting
creditors’ rights generally and (ii) enforcement of such Contracts, including,
among other things, the remedy of specific performance and injunctive and other
forms of equitable relief, may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought). No
material breach or default, alleged material breach or default, or, to the
Knowledge of Sellers, event which would (with the passage of time, notice or
both) constitute a material breach or default under a Material Contract by a
Target Company has occurred and is continuing. To the Knowledge of Sellers, no
other party to a Material Contract is in material breach or default under such
Material Contract. True, correct and complete copies of all Material Contracts
have been made available to Buyer or Parent.

 

Section 3.8             Property.

 

(a)           No Target Company owns or has ever owned any real property.

 

(b)           All of the Leased Real Property is listed on Schedule 3.8(b) of
the Seller Disclosure Letter. The Real Property Leases constitute all of the
Contracts in respect of the Leased Real Property. No Target Company owns or
holds any interest in any real property of any kind or nature or has any
explicit contractual right to use or occupy any real property, in each case
other than as set forth on Schedule 3.8(b) of the Seller Disclosure Letter. The
applicable Target Company identified in Schedule 3.8(b) of the Seller Disclosure
Letter as the tenant of such Leased Real Property has a valid leasehold interest
in the applicable Leased Real Property, free and clear of all Liens other than
Permitted Liens. No Target Company has pledged, mortgaged, hypothecated,
assigned, sublet, transferred, or granted any interest in any Real Property
Lease, or any Leased Real Property, and no Target Company has any notice of any
prior pledge, mortgage, hypothecation, or assignment of any Real Property Lease
or the rents due thereunder, and no Target Company is a sublessor or grantor
under any Real Property Lease, sublease, or other instrument granting to any
other Person any right to the possession, lease, occupancy or enjoyment of any
Leased Real Property. The counterparty to any Real Property Lease is not an
Affiliate of any Seller or any Target Company.

 

 
24

--------------------------------------------------------------------------------

 

 

(c)           The Leased Real Property has been maintained by the applicable
Target Company in compliance with the terms of the applicable Real Property
Lease. To the Knowledge of Sellers, no repairs or other work is required on the
Leased Real Property in order to maintain the improvements on the Leased Real
Property in accordance with the applicable Real Property Lease.

 

(d)           No Target Company has received written notice of any, and to the
Knowledge of Sellers, there are no (i) assessments, pending or threatened, that
would materially affect the operation, use, or maintenance of the Leased Real
Property; or (ii) condemnation or eminent domain proceedings pending or
threatened against the Leased Real Property nor any material damage to the
Leased Real Property due to fire or casualty. No Target Company has received,
within the last two (2) years, any written notice from any Governmental Entity
for any, and to the Knowledge of Sellers, there is no violation of or
non-compliance with any applicable Law which affects the Leased Real Property,
including any building, fire safety, or zoning code violations relating to the
Leased Real Property.

 

(e)           To the Knowledge of Sellers, the Leased Real Property and all
improvements, buildings, structures, fixtures, building systems and equipment
(including the mechanical, plumbing, heating, sprinkler and fire suppression,
electrical and air conditioning systems), and all components thereof, are in
good condition and repair in all material respects and sufficient for the
operation of their Business and there are no material defects in any of the
foregoing. To the Knowledge of Sellers, there is no defect or condition of the
soil that could materially impair the operation or structural integrity of the
Leased Real Property or any portion thereof. To the Knowledge of Sellers, all
water, oil, gas, electrical, steam, compressed air, telecommunications, sewer,
storm and waste water systems and other utility services or systems for the
Leased Real Property and the current operations of the Target Companies are
connected to the Leased Real Property and are operational and sufficient in all
material respects for the operation of their Business as currently conducted
thereon.

 

(f)           No security deposit or portion thereof deposited with respect to
such Real Property Lease has been applied in respect of a breach or default
under such Real Property Lease which has not been redeposited in full if
required by such Real Property Leases.

 

(g)           No Target Company owes any brokerage commissions or finder’s fees
with respect to any Real Property Lease. Except as set forth in the applicable
Real Property Lease, no Target Company owes any sums for any improvements or
allowances under such Real Property Lease.

 

(h)           The Target Companies have good title to, or a valid leasehold
interest in the fixtures, machinery, equipment and other personal property
reflected on the Balance Sheet (other than assets sold since the Balance Sheet
Date in the ordinary course of business), free and clear of all Liens other than
Permitted Liens.

 

(i)            The fixtures, machinery, equipment and other personal property
necessary for the conduct of the Business as presently conducted are in good
condition and repair in all material respects, ordinary wear and tear excepted.

 

 
25

--------------------------------------------------------------------------------

 

 

(j)            The assets owned and leased by the Target Companies constitute
all the assets necessary for the Target Companies to continue the conduct of
their business following the Closing as such business is currently being
conducted.

 

Section 3.9             Intellectual Property.

 

(a)           Schedule 3.9(a) of the Seller Disclosure Letter sets forth a list
of all (a) patents, registered trademarks and registered copyrights, including
any pending applications to register any of the foregoing, owned by a Target
Company (the “Company Registered Intellectual Property”), and (b) all software
and computer programs owned or used by any Target Company, whether in source
code or object code, whether machine readable or otherwise, used to design,
plan, organize and develop any of the foregoing, but not including so-called
“off-the-shelf” products or “shrink wrap” software, and (c) all domain names
owned by or licensed for use by the Target Companies in their respective
businesses. The Company Registered Intellectual Property is subsisting and, to
the Knowledge of the Sellers, valid and enforceable.

 

(b)           The Target Companies have (and, upon consummation of the
transactions contemplated by this Agreement will continue to have) the sole and
exclusive right, title and interest in and to, free and clear of all Liens
(other than Permitted Liens), or, with respect to Intellectual Property owned by
a Third Party, have valid and continuing rights to use, all Intellectual
Property and Technology necessary for the operation of their respective
businesses as currently conducted.

 

(c)           The operation of the businesses of the Target Companies as
currently conducted does not infringe or misappropriate the Intellectual
Property of any third party or constitute unfair competition or trade practices
under the Laws of any jurisdiction.

 

(d)           No Target Company or Key Seller has received in the past three (3)
years written notice from any third party that the operation of the businesses
of the Target Companies as currently conducted infringes or misappropriates the
Intellectual Property of any third party or constitutes unfair competition or
trade practices under the Laws of any jurisdiction. To the Knowledge of Sellers,
no Person is infringing or misappropriating any Intellectual Property of the
Target Companies in any material way.

 

(e)           The Target Companies have taken reasonable steps in accordance
with standard industry practices to protect their Intellectual Property rights
and at all times have maintained the confidentiality of all information that
constitutes a trade secret of a Target Company.

 

Section 3.10          Permits and Licenses. Schedule 3.10 of the Seller
Disclosure Letter lists the material Permits and Licenses held or applied for by
a Target Company in connection with the operation of the businesses of the
Target Companies as currently conducted by the Target Companies, other than
customary business licenses that are routinely granted upon simple application.
Such Permits and Licenses are in full force and effect and to the Knowledge of
Sellers, there are no reasonable grounds to believe that any such Permits or
Licenses shall not be renewed upon expiration. There are no Permits or Licenses
that are necessary for the lawful operation in all material respects of the
business of any Target Company as presently conducted or the ownership or
utilization or operation of the presently-owned assets of the Target Companies.
The Target Companies have fulfilled and performed all of their respective
material obligations with respect to Permits and Licenses listed on Schedule
3.10 of the Seller Disclosure Letter. No Permit or License of any Target Company
has been revoked or suspended within the preceding four years. No Target Company
has been involved in an Action or, to the Knowledge of Sellers, investigation,
whether formal or informal, to revoke, suspend, limit or restrict any Permit or
License within the preceding four years. No Target Company has been notified by
any Governmental Entity within the past two years that there is cause to revoke,
suspend or materially limit or restrict any Permit or License held by a Target
Company that is necessary in connection with the operation of the business of
such Target Company as currently conducted.

 

 
26

--------------------------------------------------------------------------------

 

 

Section 3.11           Compliance with Law. The operation of the businesses of
the Target Companies as currently conducted, and the operation of the businesses
of the Target Companies during the past four (4) years, has been in compliance
in all material respects with all applicable Laws. During the past four (4)
years, no Target Company has received any written notice from any Governmental
Entity regarding any actual, alleged, or potential violation of, or failure to
comply with, any applicable Law. No Target Company has received any written
notice that any of them are now under investigation with respect to, and, to the
Knowledge of Sellers, none of them are otherwise now under investigation with
respect to, a material violation of any applicable Law. Notwithstanding any of
the foregoing, this Section 3.11 will not apply to matters relating to Laws
relating to employee benefit arrangements, the only representations and
warranties as to which matters are stated in Section 3.13, or to Laws relating
to labor matters, the only representations and warranties as to which matters
are stated in Section 3.14, or to Laws relating to Tax matters, the only
representations and warranties as to which are stated in Section 3.15, or to
Environmental Laws, the only representations and warranties as to which matters
are stated in Section 3.16.

 

Section 3.12           Legal Proceedings. There is no Order or Action pending,
or, to the Knowledge of the Sellers, threatened, against or affecting a Target
Company currently or in the past four (4) years, that, if determined adversely
would (a) reasonably be expected to have a Material Adverse Effect or (b)
materially and adversely affect the ability of Sellers to consummate the
transactions contemplated by this Agreement or (c) reasonably be expected to
result in liability to any Target Company in an amount greater than $100,000.

 

Section 3.13           Employee Benefits.

 

(a)           Plans. Schedule 3.13(a) of the Seller Disclosure Letter sets forth
a true and complete list of each “employee benefit plan,” as defined in Section
3(3) of ERISA, and each and every other material plan, program or policy
involving direct or indirect compensation (other than workers’ compensation,
unemployment compensation and other government programs), employment, severance,
consulting, disability benefits, supplemental unemployment benefits, vacation
benefits, retirement benefits, deferred compensation, profit-sharing, bonuses,
stock or partnership interest options, stock or partnership interest
appreciation rights, other forms of incentive compensation, post-retirement
insurance benefits, or other benefits, entered into, maintained or contributed
to by a Target Company or with respect to which a Target Company has or may in
the future have any material liability. Each plan, program or policy required to
be set forth on Schedule 3.13(a) of the Seller Disclosure Letter is referred to
herein as a “Company Benefit Plan.” No Company Benefit Plan is (i) a
“multiemployer plan” as defined in Section 3(37) of ERISA, (ii) a plan subject
to Title IV of ERISA, or (iii) a plan subject to the minimum funding standards
of Code Section 412 or Section 302 of ERISA.

 

 
27

--------------------------------------------------------------------------------

 

 

(b)           Multiemployer Plans. No Target Company nor any of their ERISA
Affiliates maintains or has ever maintained, contributed to or has had an
obligation to contribute to a benefit plan that is a defined benefit plan, as
defined in Section 3(35) of ERISA, a plan subject to Title IV of ERISA or
Section 412 of the Code, or a multiple employer plan as described in Section
210(a) of ERISA. No Target Company nor any of their ERISA Affiliates has ever
contributed to or had an obligation to contribute to any “multiemployer plan” as
defined in Section 4001(a)(3) or Section 3(37) of ERISA. No Target Company or
any of their ERISA Affiliates (i) has incurred any unsatisfied withdrawal
liability with respect to any multiemployer plan, other than any withdrawal
liability that has been reflected on the Financial Statements or (ii) could
reasonably be expected to have any liability (contingent or otherwise) under
Section 4204 of ERISA with respect to transactions described therein.

 

(c)           Plan Documents. Sellers have delivered or made available to Buyer
or Parent the following documents with respect to each Company Benefit Plan to
the extent applicable: (i) correct and complete copies of all current documents
embodying such Company Benefit Plan, including (without limitation) all
amendments thereto, and all related trust documents, (ii) a written description
of such Company Benefit Plan that is not set forth in a written document, and
(iii) the most recent annual report (Form Series 5500 and all schedules and
financial statements attached thereto), if any, filed with the Internal Revenue
Service with respect to such Company Benefit Plan.

 

(d)           Legal Compliance. In each case: (i) each Company Benefit Plan has
been maintained and administered in material compliance with its terms and with
the requirements prescribed by any and all statutes, orders, rules and
regulations (foreign and domestic), including (without limitation) ERISA and the
Code, which are applicable to such Company Benefit Plan; (ii) no action, suit or
claim (excluding claims for benefits incurred in the ordinary course) has been
brought or, to the Knowledge of Sellers, is pending or threatened against or
with respect to any Company Benefit Plan. Each Company Benefit Plan intended to
be qualified under Code Section 401(a) has obtained a currently effective
favorable determination notification, advisory and/or opinion letter, as
applicable, as to its qualified status (or the qualified status of the master or
prototype form on which it is established) from the Internal Revenue Service (or
still has a remaining period of time in which to apply for or receive such
letter and to make any amendments necessary to obtain a favorable determination)
and to the Knowledge of the Sellers, no fact or circumstance exists that would
reasonably be expected to adversely affect the qualified status of any such
Company Benefit Plan; (iii) there are no audits, inquiries or proceedings
pending or, to the Knowledge of the Sellers, threatened by the Internal Revenue
Service, Department of Labor, or other Governmental Entity with respect to any
Company Benefit Plan; (iv) except as would not reasonably be expected to result
in material liability to any Target Company, there is no Order or Action
relating to or seeking benefits under any Company Benefit Plan that is pending,
or, to the Knowledge of Sellers, threatened against a Target Company or any of
their ERISA Affiliates or any Company Benefit Plan, and to the Knowledge of
Sellers, there exist no facts or circumstances that would reasonably be expected
to give rise to any such Order or Action; and (v) all Company Benefit Plans that
are group health plans have been operated and administered in all material
respects in good faith compliance with the Patient Protection and Affordable
Care Act, and applicable regulations and guidance thereunder.

 

 
28

--------------------------------------------------------------------------------

 

 

(e)           No Target Company or ERISA Affiliate thereof, nor any Company
Benefit Plan, has any present or future obligation to make any payment to, or
with respect to, any present or former employee nor any ERISA Affiliate pursuant
to any retiree medical benefit plan or retiree life insurance plan, except as
required under Section 4980B of the Code.

 

(f)           As of and including the Closing Date, the Target Companies shall
have made all contributions and payments required to be made up to and including
the Closing Date with respect to each Company Benefit Plan or shall have accrued
such contribution and payments in the Financial Statements.

 

(g)           Except as required by applicable Law or as set forth on Schedule
3.13(g) of the Seller Disclosure Letter, neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
entitle any employee of any Target Company to any additional benefits or result
in the acceleration or creation of any rights of any person to benefits under
any Company Benefit Plan (including, without limitation, the acceleration of the
accrual or vesting of any benefits under any Company Benefit Plan or the
acceleration or creation of any rights under any severance, parachute or change
in control agreement).

 

(h)           Each contract, agreement, plan or arrangement that covers any
employee, former employee, independent contractor, former independent
contractor, director or consultant of a Target Company or an ERISA Affiliate
that constitutes a nonqualified deferred compensation plan, as defined in
Section 409A of the Code, complies in all material respects in both form and
operation with the requirements of such Code Section and the regulations and
guidance thereunder.

 

(i)            There have been no non-exempt “prohibited transactions,” as
defined in ERISA section 406 and Section 4975 of the Code, with respect to any
Company Benefit Plan, and, to the Knowledge of Sellers, no fiduciary, as defined
in ERISA section 3(21), has any liability for any material breach of fiduciary
duty or any other material failure to act or comply in connection with the
administration or investment of the assets of any such Company Benefit Plan.

 

(j)            No asset of any Target Company is subject to a lien under ERISA
or the Code.

 

(k)           The Target Companies and the Company Benefit Plans have properly
classified individuals providing services as independent contractors or
employees based on applicable standards under applicable Law, including without
limitation the Code and federal, state, local and foreign labor laws and
regulations, as the case may be, for all purposes, including but not limited to
payroll and employee benefits purposes, except for immaterial exceptions.

 

(l)            No “leased employee,” as that term is defined in Section 414(n)
of the Code, performs services for any Target Company.

 

 
29

--------------------------------------------------------------------------------

 

 

Section 3.14           Labor Relations.

 

(a)           No Target Company is a party to any labor or collective bargaining
contract that pertains to employees of a Target Company.  To the Knowledge of
Sellers, there are no organizing activities or collective bargaining
arrangements that would affect a Target Company pending or under discussion with
any labor organization or group of employees of a Target Company. There are no
lockouts, strikes, slowdowns or work stoppages pending or, to the Knowledge of
the Sellers, threatened by or with respect to any employees of a Target Company.

 

(b)           The Target Companies are, and within the last five (5) years have
been, in compliance in all material respects with all Laws relating to
employment and employment practices, including Laws and Orders concerning
affirmative action, veterans, non-discrimination, child labor, immigration,
employee documentation, status, wage-hour, wage statements, equal employment
opportunity, immigration, collective bargaining, drug or alcohol testing, meal
and rest periods, provision of correct wage statements, and overtime
compensation (including but not limited the Fair Labor Standards Act, as
amended, the Immigration And Nationality Act, the provisions of the California
Code, and Wage Orders of the California Industrial Welfare Commission).

 

(c)           There are no Actions pending, or to the Knowledge of Sellers,
threatened, concerning unlawful harassment or retaliation.

 

(d)           Schedule 3.14(d) of the Seller Disclosure Letter sets forth a
correct and complete list of each current employee of the Target Companies whose
annual compensation is in excess of $150,000 and such employee’s name, title,
position, hire date, salary or wage rate, target bonus amount and work location.
In addition, Schedule 3.14(d) of the Seller Disclosure Letter includes any
employee or former employee of a Target Company who, in the past ninety days,
has been laid off or whose employment has otherwise ended, or whose hours have
been reduced by a Target Company by more than 25% compared to the average hours
worked by such employee or former employee during the six (6) months prior to
the diminution of hours.

 

Section 3.15          Tax Returns; Taxes.

 

(a)           (i) All Tax Returns of the Target Companies have been filed, on or
before the due date thereof (with regard to extensions), with the appropriate
taxing authority and all such Tax Returns (including any amendments thereto) are
true, correct and complete in all material respects, and there is no position
taken on any Tax Return with respect to the Target Companies for which there is
not substantial authority within the meaning of Code section 6662; (ii) all
Taxes owed by the Target Companies (whether or not shown on any Tax Return) and
subsequent assessment with respect thereto, have been timely paid in full; (iii)
none of the Target Companies currently are the beneficiary of any extension of
time within which to file any Tax Return; (iv) the Target Companies have each
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, partner, member or other third party, and all Forms W-2
and 1099 required with respect thereto have been properly completed and timely
filed; (v) all Persons retained by the Target Companies as independent
contractors have been properly treated as such; (vi) all deficiencies asserted
as a result of any examination of Tax Returns of the Target Companies have been
paid in full, accrued on the books of the Target Companies, or finally settled;
(vii) no audit or investigation of any Tax Return of the Target Companies is
currently underway or, to the Knowledge of the Sellers, threatened; and (viii)
there are no Liens for Taxes upon any of the assets of the Target Companies
other than Permitted Liens.

 

 
30

--------------------------------------------------------------------------------

 

 

(b)           No Target Company has received written notice from a taxing
authority in any jurisdiction where it does not file a Tax Return that it is or
may be subject to taxation by that jurisdiction.

 

(c)           No Target Company is required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any (i) voluntary
change in accounting method or otherwise under Code Section 481(a), and the
Internal Revenue Service has not proposed any such adjustment or change in
accounting method; (ii) “closing agreement” as described in Code section 7121
(or any corresponding or similar provision of state, local, or foreign income
Tax law) entered into on or prior to the Closing date; (iii) installment sale or
open transaction; (iv) any prepaid amounts received on or prior to the Closing
Date; and (v) any election under Code Section 108(i).

 

(d)           No Target Company is a party to any Tax allocation or Tax sharing
agreement.

 

(e)           The unpaid Taxes of each Target Company did not, as of the end of
the most recently completed fiscal year, exceed the reserve for Tax liability
(rather than any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of the balance
sheets of each Target Company included in the financial statements as of such
date (rather than in any notes thereto).

 

(f)            No Target Company (i) has been a member of an affiliated group
filing a consolidated Tax Return, or (ii) has liability for the Taxes of any
Person (other than the Target Companies) under Section 1.1502-6 of the Treasury
Regulations (or any similar provision of state, local or foreign Law), as a
transferee or successor, by Contract, pursuant to any tax distribution
requirement in any agreement, (including without limitation), any partnership
agreement or operating agreement, or otherwise.

 

(g)           No Target Company has engaged in any “listed transaction,” as
defined in Code Section 6707A(c)(2) and Treasury Regulations Section
1.6011-4(b)(2).

 

(h)           Schedule 3.15(h) of the Seller Disclosure Schedule accurately sets
forth a list of all states, counties, cities and other taxing jurisdictions
(whether foreign or domestic) to which any Tax is properly payable by each
Target Company. No claim has ever been made by an authority in a jurisdiction
where a Target Company does not file Tax Returns that such Target Company is or
may be subject to taxation by that jurisdiction.

 

(i)            The General Partner has been a validly electing S corporation
within the meaning of Code Section 1361 and 1362 at all times since August 24,
2006 and the General Partner will be an S corporation up to and including the
date before the Closing Date.

 

 
31

--------------------------------------------------------------------------------

 

 

(j)            Constructors was a validly electing S corporation within the
meaning of Code Sections 1361 and 1362 at all times until its conversion to a C
corporation on December 27, 2011.

 

(k)           The Target Companies are not subject and have never been subject
to either the built-in gain tax imposed under Code Section 1374 or the passive
income tax under Code Section 1375, whether as a result of the Target Companies
previously converting from a C corporation status to S Corporation status or as
a result of the Target Companies acquiring the assets of a C-corporation or an
S-corporation.

 

(l)            None of the Target Companies have been a United States real
property holding corporation within the meaning of Code Section 897(c)(2) during
the applicable periods specified in Code Section 897(c)(1)(A)(ii). None of the
assets of the Target Companies (i) are property required to be treated as being
owned by another Person for federal Income Tax purposes, (ii) constitute
“tax-exempt use property” within the meaning of Code Section 168(h)(1); (iii)
are tax-exempt bond financed property within the meaning of Code Section
168(g)(5); (iv) are subject to a Section 467 rental agreement as defined in Code
Section 467.

 

(m)           No Seller is a foreign person within the meaning of Code Section
1445.

 

(n)           The Limited Partnership qualifies (and has since the date of its
formation qualified) to be treated as a partnership for United States federal
income tax purposes, and neither the Target Companies, nor any Seller, nor any
taxing authority has taken a position inconsistent with such treatment.

 

(o)           The foregoing representations shall apply in respect of any
predecessor to any of the Target Companies.

 

Section 3.16           Environmental Matters.

 

(a)           The Target Companies have complied in all material respects with
all applicable Environmental Laws.

 

(b)           The Target Companies have obtained and are in material compliance
with all environmental Permits and Licenses necessary for the lawful operation
of their businesses as currently conducted and all such Permits and Licenses are
listed on Schedule 3.10.

 

(c)           No investigation or proceeding is pending or, to the Knowledge of
Sellers, threatened to modify, revoke or limit any environmental Permit or
License.

 

(d)           The Target Companies have never been subject to any claim for a
material violation by any Governmental Entity or other Person under any
Environmental Law, have not received any written or oral notice, report, or
other information regarding any pending or threatened claim by any Governmental
Entity or other Person under any Environmental Law, and to the Knowledge of
Sellers, there is no basis in law or in fact for any claim for a material
violation under any Environmental Law.

 

 
32

--------------------------------------------------------------------------------

 

 

(e)           To the Knowledge of Sellers, there are no environmental conditions
at, on, under or emanating to or from the Leased Real Property, any formerly
owned or operated property or any other property for which the Target Companies
could be liable or responsible under Environmental Laws.

 

(f)            The Target Companies have not, either expressly or by operation
of law, assumed or undertaken any liability or responsibility of another Person,
(whether or not affiliated with the Target Companies or their predecessors or
Affiliates) for cleanup, any claim under Environmental Laws or other liability
under Environmental Laws.

 

(g)           To the Knowledge of Sellers, neither this Agreement nor the
consummation of the transaction contemplated by this Agreement will trigger or
result in any responsibility or obligation under any Environmental Law for
investigation, cleanup or notification to or consent of Governmental Entity or
any other Person.

 

(h)           To the Knowledge of Sellers, there are no underground or above
ground tanks containing, or previously containing Hazardous Substances at any
Leased Real Property and the Target Companies did not own or operate any such
tanks at any property formerly owned, leased or occupied by any Target Company.

 

(i)            To the Knowledge of Sellers, there are no asbestos-containing
materials, PCB-containing transformers, capacitors, hydraulic lifts or other
equipment and no landfills, surface impoundments, or waste disposal areas,
located at or on the Leased Real Property.

 

(j)            Key Seller has provided the Buyer or Parent with true and correct
copies of all environmental assessments, audits, studies, and tests in its or
the Target Companies’ possession or within their reasonable control relating to
the businesses and assets of the Target Companies, the Leased Real Property, and
any real property previously owned, leased, or operated by or on behalf of a
Target Company.

 

(k)           No Target Company has been identified or listed as a potentially
responsible party or a responsible party under CERCLA or any other applicable
Environmental Law, nor has a Target Company received any information request
pursuant to any applicable Environmental Law from any Governmental Entity, and,
to the Knowledge of the Sellers, no portion of the Leased Real Property is
listed or proposed for listing on the National Priorities List or any similar
listing under any other Environmental Law.

 

Section 3.17          Insurance. Schedule 3.17 of the Seller Disclosure Letter
lists all policies or binders of insurance and self-insurance arrangements
maintained, owned or held by a Target Company, specifying (a) the insurer;
(b) the policy number; (c) the date of expiration; (d) deductibles; (e) coverage
limits; (f) a summary of the loss experience under each policy, and a statement
describing each claim under such each policy for an amount in excess of $50,000,
in each case during the past three (3) years. Such policies are in full force
and effect. There are no outstanding unpaid material claims under any such
policy. No Target Company has received written notice of cancellation or
non-renewal of any such policy. All premiums with respect to such policies
covering all periods up to and including the Closing Date will be paid as of
such date and no notice of cancellation or termination has been received with
respect to any such policies. There is no claim by any Target Company pending
under any such policy as to which coverage has been denied or disputed by the
underwriters of such policies.

 

 
33

--------------------------------------------------------------------------------

 

 

Section 3.18          Brokers; Finders and Fees. Except for Houlihan Lokey
Capital, Inc., whose fees will be paid or borne by Sellers, no Target Company
has employed any investment banker, broker or finder, or incurred or will incur
any liability for any investment banking fees, brokerage fees, commissions or
finders’ fees in connection with this Agreement or the transactions contemplated
by this Agreement.

 

Section 3.19          Energy Constructors.

 

(a)           The execution, delivery and performance by Energy Constructors of
the Constructors Transfer Document have been duly authorized by all necessary
action by Energy Constructors. On or before the date hereof, Energy Constructors
has irrevocably delivered the Constructors Transfer Document to the Key Seller
and the Key Seller is authorized by Energy Constructors to deliver the
Constructors Transfer Document to Buyer upon the satisfaction of the conditions
to the Closing.

 

(b)           When executed and delivered by Energy Constructors, the
Constructors Transfer Document will constitute the valid and binding obligation
of Energy Constructors, enforceable against Energy Constructors in accordance
with its terms (except that (i) such enforcement may be subject to any
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
laws, now or hereafter in effect, relating to or limiting creditors’ rights
generally; and (ii) enforcement of the Constructors Transfer Document,
including, among other things, the remedy of specific performance and injunctive
and other forms of equitable relief, may be subject to equitable defenses and to
the discretion of the court before which any proceeding therefor may be
brought).

 

(c)           Constructors holds no assets, Contracts or any other rights or
obligations. Since its inception, Constructors has only engaged in the business
of entering into collective bargaining agreements and facilitating employment
arrangements relating to the Business.

 

Section 3.20           Accounts Receivable. The accounts receivable of the
Target Companies reflected on the Financial Statements (except to the extent of
the allowance for doubtful accounts reflected on the Financial Statements):
(a) represent monies due as a result of transactions in the ordinary course of
business, including amounts attributable to goods sold and delivered or services
rendered; (b) are not, to the Knowledge of Sellers, subject to refunds or other
valid adjustments or to any valid defenses or rights of set-off enforceable by
third parties on or affecting any thereof.

 

Section 3.21          Warranties. Schedule 3.21 of the Seller Disclosure Letter
sets forth copies of the standard terms and conditions of service (containing
standard warranty provisions) for the services of the Target Companies. During
the past three (3) years, no Target Company has incurred any material loss
arising out of a warranty claim relating to a service or good provided by a
Target Company.

 

Section 3.22          Customers and Suppliers. Schedule 3.22 of the Seller
Disclosure Letter sets forth a list of the ten (10) largest customers (the “Top
10 Customers”) and the ten (10) largest suppliers of the Business, as measured
by the dollar amount of purchases therefrom or thereby, for the periods relating
to the Limited Partnership’s fiscal years ended on January 1, 2012 and December
30, 2012 and the four-month period ended April 30, 2013. No Target Company is
engaged in any material dispute with any customer or supplier of the Business
(which customer or supplier is responsible for more than $50,000 in purchases
therefrom or thereby), and, to the Knowledge of Sellers, no current Top 10
Customer has indicated that it intends to terminate any Contract, or not renew
any Contract that provides for automatic renewal, in each case with respect to
any period following the Closing Date.

 

 
34

--------------------------------------------------------------------------------

 

 

Section 3.23          Books and Records; Bank Accounts. The books of account,
minute books, stock record books, and other records of each Target Company, all
of which have been made available to Buyer or Parent, are complete, true and
correct in all material respects. At the Closing, all of those books and records
will be in the possession of the Target Companies. Schedule 3.23 of the Seller
Disclosure Letter identifies all bank accounts of the Target Companies,
including the relevant financial institutions, account numbers and all parties
signatory to such accounts.

 

Section 3.24           Affiliate Transactions. No Seller, Affiliate of any
Seller or any employee, director or officer of any Target Company has any
interest in any property (whether real, personal, or mixed and whether tangible
or intangible), used in or pertaining to the Target Companies or their
respective businesses. No Seller, any Affiliate of any Seller or director or
officer of any Target Company controls a Person that has or had in the past 2
years material business dealings or a material financial interest in any
transaction with any Target Company.

 

Section 3.25          Inventory. To the Knowledge of Sellers, all inventory of
the Target Companies, whether or not reflected in the Balance Sheet, consists of
a quality and quantity usable and salable in the ordinary course of business
consistent with past practice, except for obsolete, damaged, defective or
slow-moving items that have been written off or written down to fair market
value or for which adequate reserves have been established. All inventory is
owned by the Target Companies free and clear of all Liens (other than Permitted
Liens), and no inventory is held on a consignment basis.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Each Seller, severally but not jointly, represents and warrants to Buyer and
Parent as set forth in this Article IV.

 

Section 4.1             Title to Limited Partnership Interest. Such Seller has
good and marketable title to and is the legal and beneficial owner of the
Limited Partnership Interest described on Schedule 2.1 as being owned by such
Seller, and such Limited Partnership Interest will be conveyed at Closing to
Buyer free and clear of any Liens. Such Seller has no Contract to grant
preemptive rights, rights of first refusal, registration rights and similar
rights with respect to, or issue, exchange, transfer, sell or otherwise dispose
of, any Partnership Interest or any other interest in the Limited Partnership,
or any securities or obligations convertible into or exchangeable for, or giving
any Person any right to acquire from it, any Partnership Interest, or any other
interest in the Limited Partnership other than as contemplated by this
Agreement, the Partners Agreement or the LP Agreement.

 

 
35

--------------------------------------------------------------------------------

 

 

Section 4.2             Authorization of Agreement. The execution, delivery and
performance by such Seller of each Transaction Document to which such Seller is
a party, and the consummation by it of the transactions contemplated by the
Transaction Documents, have been duly authorized by all necessary action by such
Seller. With respect to each Seller that is an individual, such individual has
the power, authority, and capacity to execute and deliver this Agreement and to
perform his or her obligations hereunder. Each Transaction Document to which
such Seller is a party has been duly executed and delivered by such Seller and
constitutes the valid and binding obligation of such Seller, enforceable against
such Seller in accordance with its terms (except that (i) such enforcement may
be subject to any bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws, now or hereafter in effect, relating to or limiting
creditors’ rights generally and (ii) enforcement of such Transaction Document,
including, among other things, the remedy of specific performance and injunctive
and other forms of equitable relief, may be subject to equitable defenses and to
the discretion of the court before which any proceeding therefor may be
brought).

 

Section 4.3             No Conflict. The execution, delivery and performance by
such Seller of each Transaction Document to which it is a party, and the
consummation by it of the transactions contemplated thereby will not (a) violate
any judgment, decree or order of any court or Governmental Entity to which such
Seller is a party or is bound or violate any Law by which such Seller is bound
in any material respect; (b) result in a material breach of or constitute (with
due notice or lapse of time or both) a default under, any material Contract to
which such Seller is a party; (c) require the consent or approval of any Person,
except for such consents or approvals the absence of which would not materially
affect the ability of such Seller to consummate the transactions contemplated by
this Agreement; (d) with respect to any Seller that is a legal entity, violate
or conflict with any provision of such Seller’s articles of incorporation,
bylaws, trust agreement, operating agreement or other governing documents; or
(e) except for applicable requirements of HSR, require any notice to, filing
with, or the obtaining of any material permits or licenses from any Governmental
Entity.

 

Section 4.4             Legal Proceedings. Such Seller is not a party to any
pending or, to the actual knowledge of such Seller, threatened litigation which,
if decided adversely to such Seller, would reasonably be expected to materially
and adversely affect such Seller’s ability to consummate the transactions
contemplated by this Agreement.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT

 

Buyer and Parent, jointly and severally, represent and warrant to Sellers as set
forth in this Article V.

 

Section 5.1             Organization, Etc. Buyer (a) is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware; and (b) is duly qualified and in good standing to do business in each
jurisdiction in which Buyer conducts its business, except, in each case, for any
such failures that would not materially and adversely affect the ability of
Buyer to perform its obligations hereunder. Buyer has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement
and to conduct the Business after the Closing. Parent (a) is a corporation
organized and validly existing under the laws of the State of Delaware; and (b)
is duly qualified and in good standing to do business in each jurisdiction in
which Parent conducts its business, except, in each case, for any such failures
that would not materially and adversely affect the ability of Parent to perform
its obligations hereunder. Parent has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement.

 

 
36

--------------------------------------------------------------------------------

 

 

Section 5.2             Authorization of Agreement. The execution, delivery and
performance by each Buyer Party of each Transaction Document to which it is a
party, and the consummation by such Buyer Party of the transactions contemplated
thereby, have been duly authorized by all necessary action by such Buyer Party.
Each Transaction Document to which each Buyer Party is a party has been duly
executed and delivered by such Buyer Party and constitutes the valid and binding
obligation of such Buyer Party, enforceable against such Buyer Party in
accordance with its terms (except that (i) such enforcement may be subject to
any bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
other laws, now or hereafter in effect, relating to or limiting creditors’
rights generally and; (ii) enforcement of such Transaction Document, including,
among other things, the remedy of specific performance and injunctive and other
forms of equitable relief, may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought).

 

Section 5.3             No Conflict. The execution, delivery and performance by
each Buyer Party of each Transaction Document to which it is a party, and the
consummation by it of the transactions contemplated thereby will not (a) violate
any judgment, decree or order of any court or Governmental Entity to which such
Buyer Party is a party or is bound or violate any Law by which such Buyer Party
is bound in any material respect; (b) result in a material breach of or
constitute (with due notice or lapse of time or both) a default under, any
material Contract to which such Buyer Party is a party; (c) require the consent
or approval of any Person, except for such consents or approvals the absence of
which would not materially affect the ability of such Buyer Party to consummate
the transactions contemplated by this Agreement; (d) violate or conflict with
any provision of such Buyer Party’s articles of incorporation, bylaws, operating
agreement or other governing documents; or (e) except for applicable
requirements of HSR, require any notice to, filing with, or the obtaining of any
material permits or licenses from any Governmental Entity.

 

Section 5.4             Legal Proceedings. Each Buyer Party is not a party to
any pending or, to the actual knowledge of such Buyer Party, threatened
litigation which, if decided adversely to such Buyer Party, would reasonably be
expected to materially and adversely affect such Buyer Party’s ability to
consummate the transactions contemplated by this Agreement.

 

Section 5.5             Sufficient Funds. Buyer has, or shall have, and Parent
shall cause Buyer to have, at the Closing sufficient funds to permit Buyer to
consummate the transactions contemplated by this Agreement. Notwithstanding
anything to the contrary contained herein, Buyer and Parent acknowledge and
agree that their obligations to consummate the transactions contemplated hereby
are not contingent upon Buyer’s or Parent’s ability to obtain any third-party
financing.

 

 
37

--------------------------------------------------------------------------------

 

 

Section 5.6             Brokers; Finders and Fees. Except for Centerview
Partners, the Buyer Parties have not employed any investment banker, broker or
finder or incurred or will not incur any liability for any investment banking
fees, brokerage fees, commissions or finders’ fees in connection with this
Agreement or the transactions contemplated by this Agreement.

 

Section 5.7             Buyer Parties’ Reliance. Each Buyer Party is not relying
on any statement, representation or warranty, oral or written, express or
implied, made by any Seller, any Target Company or any of the representatives of
any of the foregoing, except as expressly set forth in this Agreement. Except as
expressly set forth in this Agreement, no Seller (nor any of their respective
representatives) shall have any liability to a Buyer Party or any of its
representatives resulting from the use of any information, documents or
materials made available to a Buyer Party, whether orally or in writing, in any
confidential information memoranda, “data rooms,” management presentations, due
diligence communications or in any other form in expectation of the transactions
contemplated by this Agreement. No Seller (nor any of their respective
representatives) is making, directly or indirectly, any representation or
warranty with respect to any estimates, projections or forecasts involving a
Target Company. Nothing in this Section 5.7 is intended to modify or limit any
of the representations or warranties of the Target Companies and Sellers set
forth in Article III and Article IV.

 

ARTICLE VI

COVENANTS AND CERTAIN AGREEMENTS

 



 

Section 6.1

Tax Matters.



 

(a)           Sellers shall cause to be timely paid, before the same shall
become delinquent and before penalties accrue thereon, all Taxes (i) shown (or
required to be shown) to be due on any Tax Return (or amendment thereto) filed
(or required to be filed) by Sellers or any Target Company with respect to all
Pre-Closing Tax Periods to the extent such Tax Returns are required to be filed
on, before or after the Closing Date and (ii) that become due from, or payable
by, Seller or any Target Company with respect to such periods.

 

(b)           Key Seller shall prepare or cause to be prepared and file or cause
to be filed all Tax Returns for the Target Companies that are to be filed in
respect of all Pre-Closing Tax Periods (other than any Straddle Period). Any
such Tax Returns shall be prepared in a manner consistent with past custom and
practice. Buyer shall, and Parent shall cause Buyer to, prepare or cause to be
prepared and file or cause to be filed all Tax Returns for the Target Companies
that are filed after the Closing Date and relate to a Straddle Period. If any
Seller may be liable for any Taxes due with respect to the Tax Returns prepared
by Buyer, Buyer shall, and Parent shall cause Buyer to, permit Key Seller to
review and comment on each such Tax Return prior to filing and shall make such
revisions to such Tax Returns as are reasonably requested by Key Seller. Buyer
and Key Seller shall attempt to resolve in good faith any disagreement arising
out of any Tax Returns governed by this Section 6.1(b) or any calculation of
Sellers’ share of the related Tax liability. If any such dispute is not resolved
within thirty (30) days prior to the deadline for filing the Tax Return in
question, the matter shall be submitted for binding resolution to the Selected
Firm. The Selected Firm will have ten (10) days within which to resolve the
disagreement. The fees and expenses of the Selected Firm shall be borne 50% by
Sellers and 50% by Buyer.

 

 
38

--------------------------------------------------------------------------------

 

 

(c)           After the Closing Date, Buyer Parties will not, nor will it permit
any Target Company or any Affiliate of any of the foregoing to, (i) amend,
modify or otherwise change any Tax Return of a Target Company relating to a
Pre-Closing Tax Period, or (ii) initiate the filing of Tax Returns not
previously filed by a Target Company that relate to a Pre-Closing Tax Period,
without Key Seller’s prior written consent, which shall not be unreasonably
withheld, if such amendment, modification, change or new filing could have the
effect of increasing Sellers’ Tax liability for any period or Sellers’
indemnification obligations under this Agreement.

 

(d)           Key Seller, the Companies and Buyer Parties shall cooperate fully,
as and to the extent reasonably requested by the other Party, in connection with
the filing of Tax Returns pursuant to this Agreement and any audit, litigation
or other proceeding with respect to Taxes. Such cooperation shall include,
without limitation, the execution and signing of any Tax Returns and related
documents and the retention and (upon the other Party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis (without cost) to provide additional information and
explanation of any material provided hereunder. The Companies and Buyer Parties
agree (i) to retain all books and records with respect to Tax matters pertinent
to a Target Company relating to any Pre-Closing Tax Period until the expiration
of the statute of limitations (and any extensions thereof) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any Governmental Authority; (ii) to deliver or make available to Key
Seller, within sixty (60) days after the Closing Date, copies of all such books
and records; and (iii) to give the other Party reasonable written notice prior
to transferring, destroying or discarding any such books and records and, if the
other Party so requests, Buyer Parties, the Target Companies and Key Seller, as
the case may be, shall allow the other Party to take possession or to prepare
copies of such books and records at such other Party’s expense.

 

(e)           This Section 6.1(e), and not Section 8.5(a) and Section 8.5(b),
will govern with respect to Tax Claims. Promptly after receipt by Sellers, Buyer
Parties or a Target Company of written notice of the assertion or commencement
of any such claim, audit, examination or other proposed change or adjustment by
any taxing authority relating to a Pre-Closing Tax Period (a “Tax Claim”), each
such Party will immediately provide notice of such Tax Claim to each other. Such
notice will contain factual information (to the extent known) describing the
asserted Tax Claim in reasonable detail and will include copies of any notice or
other document received from any taxing authority in respect of any such
asserted Tax Claim. Key Seller will have the sole right, at its expense, to
represent the Target Companies’ interests in any Tax audit or administrative or
court proceeding relating to any Pre-Closing Tax Period that could affect
Sellers’ indemnification obligations under this Agreement (or Sellers’ liability
for Taxes under this Agreement) or otherwise, and to employ counsel of Key
Seller’s choice; provided, however, that Buyer and its representatives will be
permitted to be present at any Tax proceeding related to any Pre-Closing Tax
Period, at its expense. Key Seller will not settle or compromise any such
proceeding without Buyer’s prior written consent, which consent will not be
unreasonably withheld. If Key Seller chooses not to control the defense of any
such Tax Claim, Buyer shall control the defense of such Tax Claim, at Key
Seller’s expense. Key Seller will have the right, at its expense, to be present
at any Tax proceeding for Straddle Periods, and to approve (not to be
unreasonably withheld, conditioned or delayed) the disposition thereof if such
disposition would increase Sellers’ indemnification obligations under this
Agreement (or Sellers’ liability for Taxes under this Agreement) or to any
taxing authority.

 

 
39

--------------------------------------------------------------------------------

 

 

(f)           Any Tax allocation or sharing agreement or arrangement, whether or
not written, that may have been entered into between Sellers and the Target
Companies or with any Person shall be terminated as of the Closing Date and
after the Closing Date, neither Buyer or its Affiliates shall be bound thereby
or have any liability thereunder; provided, however, that this provision shall
not apply in respect of any Target Company that is properly treated as a
partnership for federal income tax purposes, to the extent tax distributions are
to be made by any Target Company under the existing terms of any applicable
operating or partnership agreement.

 

(g)           Key Seller and Buyer Parties further agree, upon request from the
other Party, to use their commercially reasonable best efforts to obtain any
certificate or other document from any Governmental Authority or any other
Person as may be necessary to mitigate, reduce or eliminate any Tax referred to
in Section 6.1(h) that could be imposed (including, but not limited to, with
respect to the transactions contemplated by this Agreement).

 

(h)           With respect to the Equity Interests of the General Partner,
Sellers hereby agree that, if requested by Buyer, Sellers will jointly make a
tax election pursuant to Section 338(h)(10) under the Code, as amended, and the
Treasury Regulations thereunder pursuant to federal and applicable state Tax
purposes (the “Section 338(h)(10) Election”). For state income and federal Tax
purposes, to the extent permitted by law or regulation, the Parties acknowledge
and agree that all Tax Returns shall be filed on the basis that the applicable
state equivalent of the Section 338(h)(10) Election terminated the tax year of
the General Partner as of the Closing Date. Key Seller and Buyer shall within 60
days after the completion of the statements, but in no event later than ten days
prior to the due date for filing Internal Revenue Service Form 8023, exchange
completed copies of such form, required schedules thereto and any similar state
or local forms. If any changes are required in these forms as a result of
information which is first available after these forms are prepared, the parties
will promptly agree on such changes.

 

(i)            All transfer, documentary, sales, use, stamp, registration and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement will be paid one half by Sellers and one half by
Buyer. Buyer and Sellers will jointly file or caused to be filed all necessary
Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other Taxes and fees.

 

(j)            Any income Tax refunds that are received by Buyer Parties or a
Target Company, including any such income Tax refunds credited against income
Tax, that relate to Pre-Closing Tax Period shall be for the account of Sellers,
and Buyer shall, and Parent shall cause Buyer to, pay over to Sellers (with each
Seller entitled to receive its Pro Rata Percentage of such amount) any such
refund or the amount of any such credit within fifteen (15) days after receipt
or entitlement thereto.

 

 
40

--------------------------------------------------------------------------------

 

 

(k)           To the extent applicable in respect of any Target Company’s
employees, Buyer agrees and Seller agrees, or shall cause such Target Company,
to use the alternate procedure set forth in Internal Revenue Service Procedure
2004-53 with respect to wage reporting.

 

(l)            On or prior to the date on which such election must be filed,
Sellers shall cause the Limited Partnership to make a timely election pursuant
to Code Section 754 and any similar provision of state law with respect to any
Pre-Closing Tax Period.

 

Section 6.2            No Solicitation of Transactions. From the Effective Date
until the earlier of the Closing Date or the termination of this Agreement,
Sellers shall not (and shall not cause or permit the Companies to), directly or
indirectly, through any representative or otherwise, initiate, solicit or
entertain (including by way of furnishing non-public information or assistance),
or enter into negotiations of any type, directly or indirectly, or enter into a
confidentiality agreement, letter of intent or purchase agreement, merger
agreement or other similar agreement with any Person other than Buyer Parties
with respect to a sale of all or any portion of the Companies (other than sales
of inventory in the ordinary course of business), or a merger, consolidation,
business combination, sale of all or any substantial portion of the equity of
the Companies, or the liquidation or similar extraordinary transaction with
respect to the Companies. Key Seller will cause the Companies to notify Buyer or
Parent in writing (within three (3) Business Days) of any inquiry or proposal by
a third-party to do any of the foregoing, which the Companies or any Seller or
any of their Affiliates or their respective officers, directors, managers,
partners, employees, investment bankers, financial advisors, attorneys,
accountants or other representatives may receive relating to any of such
matters.

 

Section 6.3            Conduct of Business. For the period commencing on the
Effective Date and ending on the Closing Date, except as otherwise contemplated
by this Agreement or consented to in writing by Buyer (such consent not to be
unreasonably withheld, delayed or conditioned), Sellers will (with respect to
their ownership of equity securities of the Target Companies), and Key Seller
and Energy Constructors will cause each of the Target Companies to:

 

(a)           conduct the Business in the ordinary course;

 

(b)           not make any material amendment or modification to any Material
Contract or enter into any Contract outside the ordinary course of the business
that would have been a Material Contract if such Contract had been in effect on
the date of this Agreement;

 

(c)           not issue, sell or otherwise dispose of any capital stock,
partnership interest or equity interests of the Target Companies, or grant any
options, warrants or other rights to purchase or obtain (including upon
conversion, exchange or exercise) any capital stock, partnership interests or
equity securities of the Target Companies;

 

(d)           duly and timely file or cause to be filed all reports and Tax
Returns required to be filed with any Governmental Entity, agency or authority
and promptly pay or cause to be paid when due all Taxes, assessments and
governmental charges, consistent with past practice, including interest and
penalties levied or assessed, unless contested in good faith by appropriate
proceedings;

 

 
41

--------------------------------------------------------------------------------

 

 

(e)           not issue any note, bond or other debt security or create, incur,
assume or guarantee any indebtedness for borrowed money (other than in the
ordinary course of business);

 

(f)            not authorize or make any change in its organizational documents;

 

(g)           other than contemplated by this Agreement, not enter into any
employment or collective bargaining agreement, or materially modify the terms of
any such existing agreement;

 

(h)           not (i) adopt, materially amend or modify, or terminate any bonus,
profit-sharing, incentive, severance or other plan, contract or commitment for
the benefit of any of its officers or employees (or taken any such action with
respect to any other plan), (ii) grant any severance or termination pay that as
of the Closing Date remains payable by, or attaches any obligation to, a Target
Company, (iii) increase the benefits payable under or conditions concerning
eligibility to receive benefits under any existing Company Benefit Plan or
employment agreement, except in the ordinary course, (iv) increase compensation,
bonus or other benefits payable to any employee, except in the ordinary course,
or (v) terminate the employment of any employee compensated in an amount greater
than $100,000 annually, excluding employees not employed on a full-time basis;

 

(i)            not to materially change its methods of accounting in effect on
the Balance Sheet Date, other than changes required under GAAP or by Law;

 

(j)            use commercially reasonable efforts to preserve intact the
Business, its corporate or partnership existence and its relationships with
customers, suppliers, employees and others having business relationships with
the Target Companies;

 

(k)           not sell, assign, transfer, lease or otherwise dispose of any
material assets except in the ordinary course of business;

 

(l)            not declare, set aside, make or pay any non-cash dividend or
other non-cash distribution with respect to any of its equity securities;

 

(m)          not make or change any material election with respect to Taxes or
settle or compromise any material liability for Taxes;

 

(n)           not write down or write off by more than $10,000 any account
receivable or revalue any asset except in the ordinary course of business;

 

(o)           not cancel or fail to renew any material insurance policy;

 

(p)           not waive or release any material right relating to a Target
Company or their respective assets except in the ordinary course of business, or
settle or commit to settle any Action concerning the Business or a Target
Company outside the ordinary course of business;

 

 
42

--------------------------------------------------------------------------------

 

 

(q)           not commit to make or make any capital expenditure or other
addition or improvement to property, buildings and equipment in excess of
$150,000;

 

(r)            fail to maintain its books and records in the ordinary course of
business;

 

(s)           create or have a material Lien imposed on any assets of a Target
Company other than Permitted Liens; or

 

(t)            not agree to any of the foregoing.

 

Notwithstanding anything to the contrary contained in this Agreement, at any
time prior to the Closing, the Target Companies may make any distributions or
dividends to the equity holders of the any Target Company of the Target
Companies’ Cash.

 

Section 6.4            Confidentiality.

 

(a)           All non-public information, including, but not limited to, the
Purchase Price, disclosed by any Party (or its representatives) whether before
or after the Effective Date, in connection with the transactions contemplated
by, or the discussions and negotiations preceding, this Agreement to any other
Party (or its representatives) will be kept confidential by such other Party and
its representatives and will not be used by any such Persons other than as
contemplated by this Agreement, except (i) in connection with any action, suit
or proceeding relating to this Agreement or the enforcement of any provision of
this Agreement or (ii) to the extent that such information may otherwise be
required by Law or to the extent such duty as to confidentiality is waived in
writing by the other Party.

 

(b)           From and after the Closing, each Seller and Gary Brinderson shall
maintain in confidence and not use, and shall cause its Affiliates to maintain
in confidence and not use, any written, oral or other information relating to
the Target Companies and the business of the Target Companies for a period of
eighteen (18) months after the Closing Date (or, if longer, for the period after
the Closing Date with respect to which any trade secrets or proprietary
information of the Target Companies remain protected and confidential),
including financial and customer information, except that the requirements of
this Section 6.4(b) shall not apply to the extent that (i) any such information
is or becomes generally available to the public other than as a result of
disclosure by such Seller or its Affiliates, (ii) any such information is
required by applicable Law or a Governmental Entity to be disclosed (including
any report, statement, testimony or other submission to such Governmental
Entity), (iii) any such information is reasonably necessary to be disclosed in
connection with any Action or in any dispute with respect to this Agreement
(including in response to any summons, subpoena or other legal process or formal
or informal investigative demand issued to the disclosing Party in the course of
any Action) or (iv) any such information was or becomes available to such Seller
or its Affiliates on a non-confidential basis and from a source (other than
Buyer or any of its Affiliates or the Target Companies) that is not known by
such Seller after due inquiry to be bound by a confidentiality agreement with
respect to such information. To the extent that a Seller or its Affiliates is
obligated to disclose any information pursuant to subsections (ii) or (iii)
above, such Seller or its Affiliates will provide Buyer prompt written notice,
unless prohibited by Law, so that Buyer may seek at its expense a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Section 6.4(b). In the event that such protective order or other remedy is
not obtained, or if Buyer waives compliance with the provisions of this Section
6.4(b), such Seller and its Affiliates shall only furnish information that is
legally required to be disclosed, and such Seller will exercise commercially
reasonable efforts to obtain assurance that confidential treatment will be
accorded such information.

 

 
43

--------------------------------------------------------------------------------

 

 

Section 6.5            Consents; Cooperation.

 

(a)           The Parties will cooperate, and each will use its commercially
reasonable efforts, to make all filings and obtain all consents, approvals,
authorizations, qualifications and orders of third parties necessary to
consummate the transactions contemplated by this Agreement and seek estoppel
certificates from third parties as requested by Buyer; provided, however, that,
notwithstanding the foregoing, the actions of Sellers and Buyer with respect to
filings, approvals and other matters pursuant to HSR and any local, state,
federal (other than HSR) or foreign antitrust statute, antitrust law, antitrust
regulation or antitrust rule applicable to a Company, Sellers or Buyer (“Other
Antitrust Regulations”) will be governed by subsections (b), (c) and (d) of this
Section 6.5.

 

(b)           Buyer and Sellers have filed with the United States Federal Trade
Commission (the “FTC”) and the United States Department of Justice (the “DOJ”)
before the date of this Agreement the notification and report form required for
the transactions contemplated by this Agreement. Buyer, Parent and Key Seller
will (i) promptly respond to any supplemental information requested in
connection with such notification and report form pursuant to HSR, and (ii) file
with any other applicable governmental or regulatory entity, all filings,
reports, information and documentation required for the consummation of the
transactions contemplated by this Agreement pursuant to the Other Antitrust
Regulations. Buyer and Key Seller will furnish to each other’s counsel such
necessary information and reasonable assistance as the other Party may request
in connection with its preparation of any filing or submission that is necessary
under HSR and Other Antitrust Regulations. Buyer and Key Seller will consult
with each other as to the appropriate time of making such filings and
submissions and will use commercially reasonable efforts to make such filings
and submissions at the agreed upon time.

 

(c)           Buyer and Key Seller will keep each other apprised in a prompt
manner of the status of any communications with, and any inquiries or requests
for additional information from, the FTC and the DOJ and other governmental or
regulatory entities and will comply promptly with any such inquiry or request.

 

(d)           Buyer will, and Parent will cause Buyer to, and Key Seller will,
and Key Seller will cause the Target Companies to, use their commercially
reasonable efforts to obtain the prompt termination or expiration of the
applicable waiting period under HSR and the Other Antitrust Regulations. In
particular, Buyer will, and Parent will cause Buyer to, and Key Seller will
cause the Target Companies to, use commercially reasonable efforts to avoid the
entry of, or to have vacated or terminated, any decree, order, or judgment that
would restrain or delay the Closing, and these commercially reasonable efforts
will include defending through litigation a motion for preliminary injunction
asserted in any court by the FTC, the DOJ and/or any third-party.

 

 
44

--------------------------------------------------------------------------------

 

 

(e)           No Party shall be required to supply the other (or its counsel)
with any information, documents or materials to the extent that any Law requires
such Party to restrict or prohibit access to such property or information,
documents or materials to the extent such information, documents or materials
contain any proprietary or confidential business information of the Party. No
Party shall be required to take any action with respect to satisfying any Laws
which would bind such Party irrespective of whether the Closing occurs and
nothing in this Section shall be construed to require a Party to agree to any
disposition or restriction with respect to any assets or operations of such
Party or any of its Affiliates, or to cause any of its Affiliates to do or agree
to do any of the foregoing. No Party shall submit a request for early expiration
or termination of the waiting or notice periods under HSR or any Other Antitrust
Regulations without receiving the approval of the other Parties.

 

Section 6.6            Commercially Reasonable Efforts. Subject to the other
provisions of this Agreement, each Party will use its commercially reasonable
efforts to perform its obligations under this Agreement and to take, or cause to
be taken, and do, or cause to be done, all things necessary, proper or advisable
under applicable Law to satisfy all conditions to its respective obligations
under this Agreement and to cause the consummation of the transactions
contemplated in this Agreement.

 

Section 6.7            Covenant Not to Compete.

 

(a)           As an inducement for Buyer to enter into this Agreement, each
Seller set forth on Schedule 6.7(a), Key Seller and Gary Brinderson will, for a
period of five (5) years from and after the Closing Date, refrain from
acquiring, owning, holding or operating, or otherwise having any direct or
indirect financial interest in, a business or enterprise (a “Seller Restricted
Business”), directly or indirectly, that is competitive with the Business in the
Territory. The Sellers bound by this Section 6.7 and Gary Brinderson shall be
referred to in this Section 6.7 collectively as the “Non-compete Parties”.
Notwithstanding anything to the contrary herein, each of the Non-compete Parties
may (i) own up to five (5) percent of the issued and outstanding capital stock
of a publicly held entity carrying on a Seller Restricted Business, so long as
such Non-compete Party does not participate in the control of the Seller
Restricted Business, and (ii) passively invest in a venture capital, private
equity or other fund with a portfolio that includes equity of a Seller
Restricted Business.

 

(b)           As a further inducement for Buyer to enter into this Agreement,
the Non-compete Parties will, for a period of three (3) years from and after the
Closing Date, refrain, directly or indirectly, from soliciting the employment or
engagement of a natural Person who was employed or engaged by the Limited
Partnership or Constructors as of the open of business on the Closing Date
(each, a “Restricted Person” and collectively, the “Restricted Persons”);
provided, that nothing herein will prohibit each of the Non-compete Parties from
(i) making general solicitation advertisements that are not targeted at the
Restricted Persons, (ii) soliciting the employment or engagement of any
Restricted Person who is not at the time of such solicitation, and who has not
within the 12 months prior to such time been, employed by the Limited
Partnership or Constructors, or (iii) soliciting the employment or engagement of
any Restricted Person whose employment or engagement was involuntarily
terminated by the Limited Partnership or Constructors prior to such
solicitation.

 

 
45

--------------------------------------------------------------------------------

 

 

(c)           As a further inducement for Buyer to enter into this Agreement,
Gary Brinderson agrees that neither he, nor his Affiliates will, directly or
indirectly, at any time from and after the Closing Date, use the name
“Brinderson” or any derivatives thereof (either alone or in combination with any
other name or mark) with respect to or in connection with the Business.

 

(d)           The Non-compete Parties acknowledge that Buyer has required that
the Non-compete Parties make the agreements in this Section 6.7 as a condition
to Buyer’s consummation of the transactions contemplated by this Agreement. The
Non-compete Parties understand and acknowledge that Buyer intends for the Target
Companies, after the Closing, to conduct the Business in the Territory and that
the agreements in this Section 6.7 are a material inducement for Buyer to enter
into this Agreement. The Non-compete Parties have obtained specialized knowledge
as a result of their ownership of equity interests in the Target Companies and
acknowledge that the agreements stated in this Section 6.7 are reasonable
(including with respect to duration, geographical area and scope) and necessary
to protect the legitimate interests of Buyer and that any violation or breach of
this Section 6.7 will result in substantial and irreparable harm to Buyer for
which no adequate remedy would exist at law. Accordingly, regardless of any
other provision contained in this Agreement, Buyer will be entitled to
injunctive and other equitable relief restraining such violation or breach
without the necessity of proving actual damage or posting a bond.

 

(e)           If the final judgment of a court of competent jurisdiction holds
that any term or provision of this Section 6.7 is invalid or unenforceable, the
court making the determination of invalidity or unenforceability will have the
power to reduce the scope, duration or geographic area of the term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed; provided, that such modification
will apply only to the extent that it affects the jurisdiction under the laws of
which the original term or condition have been held to be invalid or
unenforceable, and the original term or condition will otherwise continue in
full force and effect.

 

Section 6.8            Public Announcements. Buyer Parties and Key Seller will
consult with each other and will mutually agree (the agreement of each Party not
to be unreasonably withheld) upon the content and timing of any press release or
other public statements with respect to the transactions contemplated by this
Agreement and will not issue any such press release or make any such public
statement prior to such consultation and agreement, except as may be required by
applicable Law or by obligations pursuant to any listing agreement with any
securities exchange or any stock exchange regulations; provided, however, that
Buyer and Key Seller will give prior notice to the other Party of the content
and timing of any such press release or other public statement required by
applicable Law or by obligations pursuant to any listing agreement with any
securities exchange or any stock exchange regulations. Prior to the Closing
Date, the Company shall be authorized to act on behalf of the Key Seller with
respect to this Section 6.8.

 

Section 6.9            Access and Investigation. Except (a) as otherwise
prohibited by applicable Law or the terms of any Contract, (b) as would be
reasonably expected to violate the attorney-client privilege of Sellers or a
Target Company, or (c) with respect to any competitive information (including
any customer data), from the Effective Date until the Closing Date or
termination of this Agreement, Buyer shall have access to the business,
properties and books and records of the Target Companies and information
concerning their financial and legal condition as Buyer reasonably deems
necessary or advisable in connection with the consummation of the transactions
contemplated by this Agreement, provided that (i) Buyer shall, and Parent shall
cause Buyer to, provide reasonable notice to Key Seller, (ii) such access shall
not interfere with normal operations of the Target Companies and (iii) access to
the Leased Real Property shall be only permitted at reasonable times during
normal business hours (or at such other times as Key Seller may approve in its
reasonable discretion). Notwithstanding anything herein to the contrary, if any
confidentiality or non-disclosure provision contained in any Contract is
breached or violated as a result of Sellers’ compliance with this Section 6.9,
such breach or violation shall not constitute a breach or violation of any
provision in this Agreement and will not form the basis for any indemnification
claim under Section 8.2.

 

 
46

--------------------------------------------------------------------------------

 

 

Section 6.10           Supplements to Schedule. From time to time up to the
Closing Date, Sellers may supplement or amend the Seller Disclosure Letter that
they have delivered pursuant to this Agreement with respect to any matter first
existing or that occurs following the Effective Date which, if existing or
occurring at or prior to the Effective Date, would have been required to be set
forth or described in the Seller Disclosure Letter or that is necessary to
correct any information in such schedules that has been rendered inaccurate
thereby. No such supplement or amendment to the Seller Disclosure Letter will
have any effect for the purpose of determining satisfaction of the conditions
stated in Section 7.2, but any matter arising after the Effective Date and
disclosed in a supplemental or amended Seller Disclosure Letter pursuant to this
Section 6.10 will not form the basis for any indemnification claim if the
transactions contemplated by this Agreement are consummated.

 

Section 6.11          WARN Act. At and after the Closing, Buyer Parties will
not, and will not cause or permit a Target Company or its Affiliates to, take or
refrain from taking any action that would cause Sellers to have any liability or
obligations under the WARN Act or any applicable similar state or local Law.

 

Section 6.12          No Implied Representations or Warranties.

 

(a)           Buyer Parties hereby acknowledge and agree that no Seller is
making any representations or warranties whatsoever, express or implied, except
those representations and warranties of Sellers that are set forth in Article
III and Article IV. The disclosure of any matter or item in the Seller
Disclosure Letter will not be deemed to constitute an acknowledgment that any
such matter is required to be disclosed.

 

(b)           Sellers hereby acknowledge and agree that Buyer is not making any
representations or warranties whatsoever, express or implied, except those
representations and warranties of Buyer that are set forth in Article V.

 

Section 6.13           Indemnification of Officers and Directors. On or prior to
the Closing, the Sellers shall cause the Target Companies to purchase, and
pre-pay in full any premiums with respect to, a six (6) year “tail” on the
current directors’ and officers’ liability insurance maintained by the Target
Companies (the “D&O Tail”). Sellers shall provide Buyer the opportunity to
review and reasonably approve the terms of such D&O Tail. Buyer Parties shall
use their reasonable best efforts to maintain in effect the D&O Tail and neither
Buyer Parties nor any Target Company shall amend or cancel the D&O Tail after
Closing; provided, however, that neither Buyer nor any Target Company shall be
required after Closing to pay any additional premiums or other amounts with
respect to the D&O Tail.

 

 
47

--------------------------------------------------------------------------------

 

 

Section 6.14          Further Assurances. From and after the Closing, the
Parties shall do such acts and execute such documents and instruments as may be
reasonably required to make effective the transactions contemplated hereby.

 

Section 6.15          Energy Constructors. To the extent applicable, Energy
Constructors agrees to be bound by the terms of Sections 6.1, 6.3, 6.4, 6.6,
6.8, 6.9 and 6.14 and Article X as a Seller or Party, as applicable, solely for
purposes of the covenants and agreements of each Seller or Party as applicable,
contained in such sections. As of the Closing Date, the Key Seller will receive
and pay over to Energy Constructors consideration equal to $1 in respect of the
transfer of the Constructors Shares to Buyer or an Affiliate thereof.

 

 

ARTICLE VII

CONDITIONS TO OBLIGATIONS OF PARTIES TO CLOSE

 

Section 7.1            General Conditions. The obligations of the Parties to
consummate the transactions contemplated by this Agreement will be subject to
the following conditions unless waived in writing by all Parties:

 

(a)           No Action or Proceeding. No Law or Order will have been enacted,
entered, issued, promulgated or enforced by any Governmental Entity that
prohibits or materially delays or limits the ability of the Parties to
consummate the transactions contemplated by this Agreement.

 

(b)           Hart-Scott-Rodino Act. The applicable waiting period (and any
extension thereof) under HSR or any Other Antitrust Regulations with respect to
the transactions contemplated by this Agreement will have expired or been
terminated.

 

Section 7.2             Conditions to Obligations of Buyer. The obligations of
Buyer to consummate the Transactions contemplated by this Agreement will be
subject to the following conditions except to the extent waived in writing by
Buyer:

 

(a)           Representations and Warranties. (i) The representations and
warranties of the Companies and Sellers stated in Article III that are qualified
as to materiality or Material Adverse Effect will be true and correct, and the
representations and warranties of the Companies and Sellers stated in Article
III that are not so qualified will be true and correct in all material respects,
in each case as of the Effective Date and as of the Closing Date with the same
effect as though made at such time, except for representations or warranties
made as of a specific date, which will be true and correct in all material
respects as of such specified date (except for such representations or
warranties that are qualified as to materiality or Material Adverse Effect,
which will be true and correct as of the specified date) and (ii) the
representations and warranties of each Seller stated in Article IV will be true
and correct as of the Effective Date and as of the Closing Date as though such
representations and warranties were made at and as of such date, except for
representations and warranties which are as of a specific date, which will be
true and correct as of such specified date.

 

 
48

--------------------------------------------------------------------------------

 

 

 

(b)           Agreements and Obligations. Sellers will have performed and
complied in all material respects with all agreements and obligations required
by this Agreement to be performed or complied with by them on or prior to the
Closing.

 

(c)           Closing Documents. Each of the documents and instruments required
to be delivered by Sellers pursuant to Section 2.3 will have been delivered (or
tendered subject only to the Closing) to Buyer.

 

(d)           No Material Adverse Effect. Between the date hereof and the
Closing Date, there shall not have occurred any change or event which has had,
or could reasonably be expected to have, a Material Adverse Effect.

 

 

Section 7.3            Conditions to Obligations of Sellers. The obligations of
Sellers to consummate the transactions contemplated by this Agreement will be
subject to the following conditions, except to the extent waived in writing by
Sellers:

 

(a)           Representations and Warranties. The representations and warranties
of Buyer and Parent contained in Article V will be true and correct as of the
date of this Agreement and as of the Closing Date as though such representations
and warranties were made at and as of such date, except for representations and
warranties which are as of a specific date which will be true and correct as of
such specified date.

 

(b)           Agreements and Obligations. Buyer and Parent will have performed
and complied in all material respects with all agreements and obligations
required by this Agreement to be performed or complied with by it on or prior to
the Closing.

 

(c)           Closing Documents. Each of the documents and instruments required
to be delivered by Buyer pursuant to Section 2.4 will have been delivered (or
tendered subject to the Closing) to Sellers.

 

ARTICLE VIII

INDEMNIFICATION

 

Section 8.1            Survival of Representations. The representations and
warranties contained in or made pursuant to this Agreement will survive the
Closing and expire twelve (12) months from the Closing Date, except that:

 

(a)           the representations and warranties stated in Section 3.15 (Tax
Returns; Taxes) will survive until the date that is ninety (90) days after the
expiration of the state and federal statutes of limitations applicable to the
matters covered thereby; and

 

(b)           the representations and warranties stated in Section 3.1
(Organization and Good Standing); clauses (a), (b) and (c) of Section 3.2
(Capitalization; Equity Interests); clauses (a) and (b) of Section 3.3 (No
Conflict); Section 3.18 (Brokers; Finders and Fees); clauses (a) and (b) of
Section 3.19 (Energy Constructors); Section 4.1 (Title to Limited Partnership
Interest); Section 4.2 (Authorization of Agreement); Section 5.1 (Organization,
Etc.); Section 5.2 (Authorization of Agreement); clauses (a) and (b) of
Section 5.3 (No Conflict); and Section 5.6 (Brokers; Finders and Fees) will
survive the Closing and remain in effect until the seventh (7th) anniversary of
the Closing. As used in this Article VIII, the term “Fundamental
Representations” refers to the representations and warranties identified in this
Section 8.1(b).

 

 
49

--------------------------------------------------------------------------------

 

 

The term “Survival Period,” when used in this Article VIII with respect to the
representations and warranties stated in this Agreement refers to the period
from and after the Closing until the applicable date upon which such
representations and warranties will expire in accordance with this Section 8.1.
For the avoidance of doubt, all covenants and agreements contained in this
Agreement that are, by their terms, to be fulfilled or performed after the
Closing, shall survive the Closing until fully performed. Notwithstanding the
foregoing, if written notice of a Claim is given in good faith under and in
accordance with this Article VIII with respect to any representation or warranty
prior to the expiration of the Survival Period, then such representation or
warranty will continue indefinitely only with respect to such Claim until such
Claim is finally resolved. Except as otherwise provided herein, the Parties
agree that no Claims or causes of action may be brought based upon any of the
representations and warranties stated in this Agreement after expiration of the
applicable Survival Period.

 

Section 8.2            Buyer Indemnification.

 

(a)           Subject to the terms and conditions set forth in this Agreement,
Sellers will in accordance with their Pro Rata Percentage indemnify, defend and
hold harmless the Buyer Parties and their respective officers, directors,
employees and Affiliates (including, from and after the Closing, the Target
Companies) (collectively, the “Buyer Indemnitees”) from and against all Damages
actually asserted against or actually incurred by any Buyer Indemnitee as a
result of or arising out of:

 

(i)            (A) any Taxes of a Target Company with respect to Pre-Closing Tax
Periods, including, without limitation, any Tax imposed on any Target Company
attributable to the making of the Section 338(h)(10) Election (including (i) any
Tax imposed under section 1374 of the Code, (ii) any Tax imposed under Treasury
Regulations Section 1.338(h)(10)-1(d)(2), or (iii) any state, local or foreign
Tax imposed on Target Company’s gain, provided, however, Sellers will not be
liable for, and their indemnification obligations under this Agreement will not
apply to any (y) Taxes to the extent such Taxes are taken into account in the
Closing Adjustment and (z) Taxes imposed on a Target Company resulting from
actions, decisions or elections undertaken or made by Buyer or any of its
Affiliates (including the Target Companies) after Closing without Key Seller’s
written consent which consent shall not be unreasonably withheld; (B) all Taxes
of any member of an affiliated, consolidated, combined or unitary group of which
any Target Company (or any predecessor of any of the Target Companies) is or was
a member on or prior to the Closing Date, including pursuant to Treasury
Regulation Section 1.1502-6 or any analogous or similar state, local or non-U.S.
law or regulation; (C) all Taxes of any Person (other than any Target Company)
imposed on any Target Company as a transferee or successor, by contract or
pursuant to any law, rule, or regulation, which Taxes relate to an event or
transaction occurring before the Closing Date;

 

 
50

--------------------------------------------------------------------------------

 

 

(ii)           the failure of any representation or warranty stated in Article
III (other than the Fundamental Representations stated therein and the
representations and warranties stated in Section 3.15 (Tax Returns; Taxes)) to
be true and correct as of the Effective Date and the Closing Date (or in the
case of such representations and warranties that are as of a specific date, the
failure of such representations and warranties to be true and correct as of such
specified date);

 

(iii)          the failure of any of the Fundamental Representations stated in
Article III and/or any of the representations and warranties stated in Section
3.15 (Tax Returns; Taxes) to be true and correct as of the Effective Date and
the Closing Date (or, in the case of such representations and warranties that
are as of a specified date, the failure of such representations and warranties
to be true and correct as of such specified date);

 

(iv)           items (i), (ii), (iii), (vii) and/or (viii) (and (xi) solely as
it relates to such items) under the definition of Company Indebtedness and
Seller Transaction Expenses which are not fully repaid on the Closing Date or
deducted from the Purchase Price;

 

(v)           all items and events set forth on Schedule 8.2(a)(v); and/or

 

(vi)          any breach by Energy Constructors of Section 6.15.

 

(b)           Subject to the terms and conditions set forth in this Agreement,
from and after the Closing, each Seller will, severally but not jointly,
indemnify, defend and hold harmless the Buyer Indemnitees from and against all
Damages actually asserted against or actually incurred by any Buyer Indemnitee
as a result of or arising out of:

 

(i)            the failure of any representation or warranty of such Seller
stated in Article IV (other than the Fundamental Representations stated therein)
to be true and correct as of the Effective Date and the Closing Date (or, in the
case of such representations and warranties that are as of a specific date, the
failure of such representations and warranties to be true and correct as of such
specified date);

 

(ii)           the failure of any of the Fundamental Representations stated in
Article IV to be true and correct as of the Effective Date and the Closing Date
(or, in the case of such representations and warranties that are as of a
specific date, the failure of such representations and warranties to be true and
correct as of such specified date); and/or

 

(iii)           any breach by such Seller of any of such Seller’s covenants and
agreements stated herein.

 

(c)           Each Seller’s obligation to indemnify the Buyer Indemnitees for
Damages under Sections 8.2(a) and 8.2(b) is subject to the following limitations
and requirements:

 

 
51

--------------------------------------------------------------------------------

 

 

(i)           No indemnification will be made by any Seller pursuant to
Section 8.2(a)(ii) unless and until the aggregate amount of all Damages incurred
by or asserted against any Buyer Indemnitee that are indemnifiable hereunder
(and are the subject of a written notice as provided in this Section 8.2)
exceeds Five Hundred Thousand Dollars ($500,000) (such dollar amount being
referred to as the “Basket”), and, if the aggregate amount of such Damages
exceeds the Basket, Sellers will in accordance with their Pro Rata Percentage
indemnify the Buyer Indemnitees for the aggregate amount of all such Damages in
excess of the Basket (but subject to any other applicable limitations
hereunder).

 

(ii)           The following sublimits of liability shall apply to Sellers’
indemnification obligations hereunder:

 

(A)           Subject to any other applicable limitations hereunder, each
Seller’s aggregate indemnification obligations pursuant to Section 8.2(a)(ii)
will be limited to its Pro Rata Percentage of Seven Million Five Hundred
Thousand Dollars ($7,500,000) (the “Cap Amount”), which amount is included in,
counts toward and is not incremental to such Seller’s overall limit of liability
provided for in Section 8.2(c)(ii)(B); and

 

(B)           Subject to any other applicable limitations hereunder, the
aggregate liability of each Seller pursuant to this Section 8.2 will be limited
to an amount equal to such Seller’s Pro Rata Percentage multiplied by the
Closing Payment.

 

(iii)          Each Seller (each a “Seller Indemnifying Party”) will be
obligated to indemnify a Buyer Indemnitee under this Section 8.2 only for those
Claims for Damages as to which a Buyer Indemnitee has given such Seller
Indemnifying Party written notice (1) promptly (but in no event later than ten
(10) Business Days) after becoming aware of the facts giving rise to such Claim
and (2) in any event prior to the end of the applicable Survival Period. Failure
to timely provide such written notice shall not affect the right of the Buyer
Indemnitee’s, except to the extent the Seller Indemnifying Party is prejudiced
by such delay or omission. Any written notice delivered by a Buyer Indemnitee to
such Seller Indemnifying Party with respect to Damages will set forth with
reasonable specificity the basis of the claim for Damages if reasonably
determinable at such time, and to the extent practicable, the amount of Damages
claimed. Subject to the procedures with respect to Third-Party Claims under
Section 8.5, if such written notice (or an amended notice) states the amount of
Damages claimed and the applicable Seller Indemnifying Party notifies the
applicable Buyer Indemnitee that such Seller Indemnifying Party does not dispute
the Claim described in such written notice or fails to notify such Buyer
Indemnitee within thirty (30) Business Days after delivery of such notice by
such Buyer Indemnitee whether such Seller Indemnifying Party disputes the Claim
described in such notice, Damages in the amount specified (but subject to the
applicable indemnification limits) in such notice will be deemed agreed to by
such Seller Indemnifying Party, and such Seller Indemnifying Party will be
responsible for the payment of such Damages to such Buyer Indemnitee, unless
Damages in respect of such Claim, once determined, are less than the amount
specified in the written notice, in which event such Buyer Indemnitee will be
entitled to recover such lesser amount (subject to the applicable
indemnification limits). If the applicable Seller Indemnifying Party has timely
disputed liability with respect to such Claim (each, a “Seller Disputed Claim”),
Buyer and such Seller Indemnifying Party will proceed in good faith for a period
of up to thirty (30) days to attempt to negotiate a resolution of such Seller
Disputed Claim. If a written notice does not state the amount of Damages
claimed, such omission will not preclude the Buyer Indemnitee from recovering
from such Seller Indemnifying Party the amount of Damages with respect to the
claim described in such notice if any such amount is not reasonably determinable
at the time of delivery of such notice and it is promptly provided to such
Seller Indemnifying Party once determined.

 

 
52

--------------------------------------------------------------------------------

 

 

(d)           Subject to the procedures and limitations set forth in this
Section 8.2, the applicable Seller Indemnifying Party will pay or cause to be
paid the amount of any Damages to the applicable Buyer Indemnitee(s) within
five (5) Business Days following the determination of an indemnifying party’s
liability for, and the amount of, such Damages (whether such determination is
made pursuant to the procedures set forth in this Article VIII, by agreement
between the applicable Buyer Indemnitee and such Seller Indemnifying Party, or
by a final judgment by a court of competent jurisdiction). Notwithstanding the
foregoing, (i) any Damages that a Buyer Indemnitee is entitled to receive
pursuant to Section 8.2(a)(ii) shall be payable solely from the Escrow Account,
and (ii) any other payment that Sellers are obligated to make to any Buyer
Indemnitee pursuant to Section 8.2(a) will be satisfied first, to the extent
there are sufficient funds in the Escrow Account, by release of funds to such
Buyer Indemnitee from the Escrow Account by the Escrow Agent in accordance with
the terms of the Escrow Agreement and then, to the extent the Escrow Amount is
insufficient to pay any remaining amounts due, or the Escrow Account no longer
then exists, Sellers will be required to pay all of such additional sums due and
owing to such Buyer Indemnitee in accordance with and subject to the terms and
limitations of this Article VIII. Key Seller will cooperate expeditiously with
Buyer to prepare and execute written instructions to Escrow Agent necessary to
effectuate the release of any funds from the Escrow Account as required
hereunder. Notwithstanding the foregoing, with respect to any Damages that a
Buyer Indemnitee is entitled to receive pursuant to Section 8.2(a) , in the
event that the Escrow Amount is insufficient to pay any such Damages due, or the
Escrow Account no longer then exists and a Seller (a “Non-Performing Seller”)
does not pay its Pro Rata Percentage of such Damages (the “Missing Payment”)
within five (5) Business Days following the determination of such Non-Performing
Seller’s liability for, and the amount of, the Missing Payment, then Key Seller
will pay the Missing Payment on behalf of the Non-Performing Seller to the
applicable Buyer Indemnitee, provided that Key Seller shall be entitled to seek
reimbursement from such Non-Performing Seller for such payment. Buyer may, upon
Buyer’s election in its sole discretion, require any other payment that any
Seller is obligated to make to any Buyer Indemnitee pursuant to Section 8.2 to
be paid by release of funds to Buyer from the Escrow Account by the Escrow Agent
in accordance with the terms of the Escrow Agreement; provided, however, that
the funds to be released from the Escrow Account with respect to the obligation
of any Seller shall not exceed such Seller’s Pro Rata Percentage of the Escrow
Account.

 

 
53

--------------------------------------------------------------------------------

 

 

Section 8.3            Buyer’s Agreement to Indemnify.

 

(a)           Subject to the terms and conditions set forth in this Agreement,
the Buyer Parties will, jointly and severally, indemnify and hold harmless each
Seller and its Affiliates (collectively, the “Seller Indemnitees”) from and
against all Damages actually asserted against or actually incurred by any Seller
Indemnitee as a result of or arising out of:

 

(i)            the failure of any representation or warranty stated in Article V
(other than the Fundamental Representations stated therein) to be true and
correct as of the Effective Date and the Closing Date (or, in the case of such
representations and warranties that are as of a specific date, the failure of
such representations and warranties to be true and correct as of such specified
date);

 

(ii)           the failure of any of the Fundamental Representations stated in
Article V to be true and correct as of the Effective Date and the Closing Date
(or, in the case of such representations and warranties that are as of a
specific date, the failure of such representations and warranties to be true and
correct as of such specified date); and/or

 

(iii)           any breach of any of the covenants and agreements of Buyer or
Parent stated herein.

 

(b)           Buyer will, and Parent will cause Buyer to, pay or cause to be
paid the amount of any Damages to the Seller Indemnitee(s) within five (5)
Business Days following the determination of Buyer’s liability for and the
amount of Damages (whether such determination is made pursuant to the procedures
set forth in this Article VIII, by agreement between Buyer and the Seller
Indemnitee, or to the extent determined by a final judgment by a court of
competent jurisdiction).

 

Section 8.4            Calculation of Damages.

 

(a)           All Damages hereunder will be determined net of any
(i) Third-Party Awards; (ii) any actual tax savings arising from such Damages,
in each case, to the extent realized by the applicable Buyer Indemnitee or
Seller Indemnitee; and (iii) any amount that specifically pertains to such
Damages to the extent such amount is reflected in the calculation of Final
Working Capital Value. With respect to any indemnification claim with respect to
Damages some portion or all of which the applicable Buyer Indemnitee or Seller
Indemnitee may reasonably be entitled to recover pursuant to a Third-Party
Award, such Buyer Indemnitee or Seller Indemnitee, as the case may be, will use
commercially reasonable efforts to pursue and recover such Third-Party Award;
provided, that nothing herein shall require any indemnified party to seek,
obtain or maintain any policy of insurance or shall require any Buyer Indemnitee
to pursue an Action against a customer or supplier of the Business or against
any employee, officer or director of Buyer or the Target Companies.

 

(b)           NO PARTY SHALL HAVE ANY LIABILITY UNDER ANY PROVISION OF THIS
AGREEMENT FOR ANY PUNITIVE, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR INDIRECT
DAMAGES, INCLUDING BUSINESS INTERRUPTION, DIMINUTION OF VALUE, LOSS OF FUTURE
REVENUE, PROFITS OR INCOME, OR LOSS OR BUSINESS REPUTATION OR OPPORTUNITY
RELATING TO THE BREACH OR ALLEGED BREACH OF THIS AGREEMENT. THE RESTRICTION SET
FORTH IN THE FOREGOING SENTENCE DOES NOT APPLY, HOWEVER, TO A THIRD PARTY CLAIM
THAT INCLUDES SUCH DAMAGES.

 

 
54

--------------------------------------------------------------------------------

 

 

Section 8.5             Indemnification Procedures for Third-Party Claims.
Claims for indemnification by Buyer Indemnitees or Seller Indemnitees under this
Agreement and resulting from the assertion of liability by third parties (each,
a “Third-Party Claim”), will be subject to the following terms and conditions:

 

(a)           Any party against whom any Third-Party Claim is asserted will give
the indemnifying party written notice of any such Third-Party Claim promptly
(but in no event later than ten (10) days) after learning of such Third-Party
Claim. Failure to timely provide such written notice shall not affect the right
of a party to indemnification, except to the extent the indemnifying party is
prejudiced by such delay or omission. The indemnifying party may, at its option,
undertake the defense of such Third-Party Claim by representatives of its own
choosing which are reasonably acceptable to the indemnified party, provided,
however, that the indemnifying party may not undertake the defense of
Third-Party Claims solely related to or seeking non-monetary relief or
Third-Party Claims that solely involve criminal allegations, in each case unless
the indemnified party does not defend, contest or settle such Third-Party Claim,
in which event the indemnifying party may contest and defend (but not settle)
such Third-Party Claim. Notice of intention so to contest and defend will be
given by the indemnifying party to the indemnified party within twenty (20)
Business Days after the indemnified party provides a notice of Third-Party Claim
(but in all events, at least five (5) Business Days prior to the date that an
answer to such Third-Party Claim is due to be filed). If the indemnifying party
fails to assume the defense of such Third-Party Claim within the required time
period, the Buyer Indemnitee or the Seller Indemnitee, as the case may be,
against whom such Third-Party Claim has been made will (upon further notice to
the indemnifying party) have the right to undertake the defense of such
Third-Party Claim on behalf of and for the account and risk, and at the expense,
of the indemnifying party, subject to the right of the indemnifying party to
assume the defense of such Third-Party Claim at any time prior to settlement,
compromise or final determination of such Third-Party Claim. The indemnifying
party, whether or not it has assumed the defense of any Third-Party Claim as
provided in this Agreement, shall not, without the prior written consent of the
indemnified party, which consent shall not be unreasonably withheld, conditioned
or delayed, settle, or consent to the settlement of or consent to the entry of
any judgment arising from, any Third-Party Claim; provided, however, that the
indemnified party may grant or withhold its consent in its sole discretion if
(i) such judgment or settlement does not include as an unconditional term
thereof the giving by all indemnifying parties and all claimants or plaintiffs
to the indemnified party a complete release from all liability, obligations,
conditions or restrictions in respect of such Third-Party Claim or (ii) such
judgment or settlement would result in the finding or admission of any violation
of Law. The indemnified party shall not, without the prior written consent of
the indemnifying party, which consent shall not be unreasonably withheld,
conditioned or delayed, settle, or consent to the settlement of or consent to
the entry of any judgment arising from, any Third-Party Claim; provided,
however, that the indemnifying party may grant or withhold its consent in its
sole discretion if such judgment or settlement does not include as an
unconditional term thereof the giving by all indemnified parties and claimants
or plaintiffs to the indemnifying party a complete release from all liability,
obligations, conditions or restrictions in respect of such Third-Party Claim. If
the indemnifying party assumes such defense, the Buyer Indemnitee or the Seller
Indemnitee, as the case may be, will have the right to participate in the
defense thereof and to employ counsel, at its own expense (which expense will
not constitute Damages unless the indemnifying party has not employed counsel to
assume the defense of such action within a reasonable time, and only to the
extent that such expenses are reasonable), separate from the counsel employed by
the Buyer Indemnitee or the Seller Indemnitee, as applicable, it being
understood, however, that the indemnifying party will control such defense;
provided that if in the reasonable opinion of counsel there is a conflict of
interest between the indemnifying party and the Buyer Indemnitee or the Seller
Indemnitee, as the case may be, the indemnifying party shall be responsible for
the reasonable fees and expenses of separate counsel for the Buyer Indemnitees
or Seller Indemnitees, as the case may be, in connection with such defense.

 

 
55

--------------------------------------------------------------------------------

 

 

(b)           The indemnifying party and the Seller Indemnitee or Buyer
Indemnitee, as applicable, will provide each other such cooperation as may be
reasonably requested and at the expense of the indemnifying party in all aspects
of any investigation, defense, pretrial activities, trial, compromise,
settlement or discharge of any Third-Party Claim in respect of which indemnity
is sought under this Article VIII, including, but not limited to, by providing
the other party with reasonable access to employees and officers (including as
witnesses) and other information.

 

Section 8.6            No Duplication. Any liability for indemnification under
this Agreement will be determined without duplication of recovery by reason of
any state of facts (a) giving rise to such liability constituting a breach of
more than one representation, warranty, covenant or agreement, or (b) taken into
account in determining any adjustment to the Purchase Price pursuant to Section
2.5.

 

Section 8.7             Sole and Exclusive Remedy. Notwithstanding any provision
hereof, the Buyer Parties, on behalf of themselves and the other Buyer
Indemnitees, agree that, except with respect to (a) claims arising from fraud or
intentional misconduct or (b) equity claims arising from a breach of Section 6.7
or any other covenant of Sellers which survives the Closing Date, the sole and
exclusive remedy of Buyer Parties from and after the Closing Date, on behalf of
themselves and the other Buyer Indemnitees, against Sellers with respect to (i)
this Agreement and (ii) the events giving rise to this Agreement and the
transactions contemplated by this Agreement, will be limited to the
indemnification provisions set forth in this Article VIII, and all other rights
and remedies in respect of such a breach or breaches (“Other Rights and
Remedies”) by Sellers are hereby expressly forever waived. Buyer Parties, on
behalf of themselves and the other Buyer Indemnitees, hereby covenant not to sue
or seek indemnification from Sellers in connection with any Other Rights and
Remedies.

 

Section 8.8            Cooperation; Access to Records.

 

(a)           After the Closing, Buyer shall, and Parent shall cause Buyer to,
and Buyer shall cause the Target Companies to, provide reasonable cooperation to
Sellers and its advisors and representatives in connection with Sellers’
investigation of or response to any claim for indemnification by a Buyer
Indemnitee under this Agreement.

 

 
56

--------------------------------------------------------------------------------

 

 

(b)           In order to facilitate the resolution of any claims made against
or incurred by Sellers (as it relates to the Target Companies), for a period of
seven (7) years after the Closing, Buyer shall, and Parent shall cause Buyer to,
and Buyer shall cause the Target Companies to, (i) retain the books and records
of the Target Companies relating to periods prior to the Closing and (ii) afford
Key Seller reasonable access at its expense (including the right to make, at
Sellers’ expense, photocopies), during normal business hours, to such books and
records.

 

Section 8.9             Effect of Knowledge of Breach. The Buyer Parties
acknowledge that they have had the opportunity to conduct due diligence and
investigation with respect to the Target Companies, and in no event shall the
Sellers have any liability to Buyer Parties with respect to a breach of
representation, warranty or covenant under this Agreement (or the performance of
obligations under this Agreement) to the extent that Buyer Parties had as of the
date of this Agreement actual knowledge of such breach, or had actual knowledge
of the facts and circumstances constituting such breach and knew such facts and
circumstances constituted a breach.

 

ARTICLE IX

TERMINATION

 

Section 9.1            Termination. This Agreement may be terminated and the
transactions contemplated by this Agreement may be abandoned at any time prior
to the Closing Date:

 

(a)           by mutual written consent of Key Seller and Buyer;

 

(b)           by Key Seller or Buyer at any time after August 30, 2013 (the
“Termination Date”), if the Closing shall not have occurred by such date;
provided, that a Party will not be entitled to terminate this Agreement pursuant
to this Section 9.1(b) if such Party’s failure to comply fully with its
obligations under this Agreement has prevented the Closing from occurring;

 

(c)           by Buyer, if

 

(i)           Sellers have breached any (A) covenant or agreement contained in
this Agreement in any material respect or (B) any representation or warranty of
Sellers contained in this Agreement, which breach has caused or is reasonably
likely to cause a Material Adverse Effect; provided, that, in the event of a
breach of a representation, warranty, covenant or agreement that is reasonably
capable of being cured, notice of the breach of such representation, warranty,
covenant or agreement has been delivered by Buyer and Sellers do not cure such
breach by the earlier to occur of the fifteenth (15th) Business Day after
receipt of such notice or the Termination Date; or

 

(ii)           any of the conditions set forth in Section 7.1 or Section 7.2
have become impossible to satisfy; provided, that Buyer will not be entitled to
terminate this Agreement under this Section 9.1(c)(ii) if Buyer’s or Parent’s
breach of any of its covenants or agreements hereunder is the principle reason
that any such conditions have become impossible to satisfy; or

 

 
57

--------------------------------------------------------------------------------

 

 

(d)           by Key Seller, if

 

(i)           Buyer or Parent has breached any (A) covenant or agreement
contained in this Agreement in any material respect or (B) any representation or
warranty of Buyer or Parent contained in this Agreement, which breach has caused
or is reasonably likely to materially and adversely affect the ability of Buyer
or Parent to consummate the transactions contemplated by this Agreement; or

 

(ii)           any of the conditions set forth in Section 7.1 or Section 7.3
have become impossible to satisfy; provided, that Key Seller will not be
entitled to terminate this Agreement under this Section 9.1(d)(ii) if the breach
by any Seller of such Seller’s covenants or agreements hereunder is the
principal reason that any such conditions have become impossible to satisfy.

 

Section 9.2            Procedure for and Effect of Termination. In the event of
termination of this Agreement by the Parties under Section 9.1, written notice
thereof will be given by a Party so terminating to the other Parties and this
Agreement will forthwith terminate and will, except as set forth in this Section
9.2, become null and void and of no further effect, and the transactions
contemplated by this Agreement will be abandoned without further action by
Sellers or Buyer. In addition, if this Agreement is terminated under Section
9.1, there will be no liability or obligation under this Agreement on the part
of Sellers or Buyer or any of their respective directors, officers, employees or
Affiliates, except that any Party will have liability to the other Parties (but
only for Damages) if the basis of termination is fraud or the breach by the
non-terminating Parties of one or more of the covenants or agreements (but not
representations or warranties) stated in this Agreement. Notwithstanding the
foregoing, the obligations provided for in Section 6.8 (Public Announcements),
Section 10.10 (Expenses and Attorney's Fees) and this Section 9.2 shall survive
any termination.

 

ARTICLE X

GENERAL

 

Section 10.1          Amendments. This Agreement and any Exhibit or Schedule to
this Agreement may be amended only by agreement in writing signed by Buyer and
Key Seller.

 

Section 10.2           Exhibits; Schedules; Integration. Each exhibit and
schedule delivered pursuant to the terms of this Agreement will be in writing
and will constitute a part of this Agreement, although such exhibits and
schedules need not be attached to each copy of this Agreement. This Agreement,
together with such exhibits and schedules, constitutes the entire agreement
among the parties pertaining to the subject matter hereof and supersedes all
prior agreements and understandings of the Parties in connection therewith,
except for the Confidentiality Agreement, dated as of February 25, 2013, between
the Limited Partnership and Parent.

 

Section 10.3          Governing Law; Exclusive Jurisdiction.

 

(a)           This Agreement and the legal relations between the Parties will be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choices or conflict of law provision or rules
thereof, and except to the extent that certain matters are preempted by federal
law or are governed by the law of the jurisdiction of incorporation of the
respective Parties.

 

 
58

--------------------------------------------------------------------------------

 

 

(b)           Each of the Parties irrevocably agrees that any legal action or
proceeding with respect to this Agreement or the transactions contemplated
hereby shall be brought and determined in any federal court in Delaware (or to
the extent any such federal court does not have jurisdiction, any state court
sitting in Delaware) and each of the Parties irrevocably submits to the
exclusive jurisdiction of such courts solely in respect of any legal proceeding
arising out of or related to this Agreement. The Parties further agree that the
Parties shall not bring suit with respect to any disputes arising out of this
Agreement or the transactions contemplated hereby in any court or jurisdiction
other than the above specified courts; provided, however, that the foregoing
shall not limit the rights of the Parties to obtain execution of judgment in any
other jurisdiction. The Parties further agree, to the extent permitted by Law,
that a final and unappealable judgment against a Party in any action or
proceeding contemplated above shall be conclusive and may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified copy of which shall be conclusive evidence of the fact and amount of
such judgment. Except to the extent that a different determination or finding is
mandated due to the applicable Law being that of a different jurisdiction, the
Parties agree that all judicial determinations or findings by a state or federal
court in Delaware with respect to any matter under this Agreement shall be
binding.

 

(c)           To the extent that any Party hereto has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
such Party hereby irrevocably (i) waives such immunity in respect of its
obligations with respect to this Agreement and (ii) submits to the personal
jurisdiction of any court described in this Section 10.3. Each of the Parties
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding any claim that it
is not personally subject to the jurisdiction of the above-named court, that the
suit, action or proceeding is brought in an inconvenient forum, that the venue
of the suit, action or proceeding is improper or that this Agreement or the
subject matter hereof may not be enforced in or by such court.

 

THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS AGREEMENT
OR OTHERWISE ARISING FROM THE TRANSACTIONS CONTEMPLATED HEREBY

 

Section 10.4           Severability. The invalidity or unenforceability of any
term or provision of this Agreement in any situation or jurisdiction will not
affect the validity or enforceability of the other terms or provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction and the remaining terms and
provisions will remain in full force and effect, unless doing so would result in
an interpretation of this Agreement which is manifestly unjust.

 

 
59

--------------------------------------------------------------------------------

 

 

Section 10.5           No Assignment. Neither this Agreement nor any rights or
obligations under it will be assignable, except with the prior written consent
of the other Party or Parties, as the case may be.

 

Section 10.6          Headings. The descriptive headings of the Articles,
Sections and subsections of this Agreement are for convenience only and do not
constitute a part of this Agreement.

 

Section 10.7          Counterparts. This Agreement and any amendment hereto or
any of the other documents delivered pursuant hereto may be executed in one or
more counterparts and by different Parties in separate counterparts. All of such
counterparts will constitute one and the same agreement (or other document) and
will become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each Party and delivered to the other Parties.

 

Section 10.8          Parties in Interest. This Agreement will be binding upon
and inure to the benefit of each Party, and nothing in this Agreement, express
or implied, is intended to confer upon any other Person any rights or remedies
of any nature whatsoever under or by reason of this Agreement. Nothing in this
Agreement is intended to relieve or discharge the obligation of any third Person
to any Party.

 

Section 10.9          Notices. All notices and other communications required or
permitted by this Agreement shall be in writing and will be effective, and any
applicable time period shall commence, when (a) delivered to the following
address by hand or by a nationally recognized overnight courier service (costs
prepaid) addressed to the following address or (b) transmitted electronically to
the following facsimile numbers or e-mail addresses, in each case marked to the
attention of the Person (by name or title) designated below (or to such other
address, facsimile number, e-mail address, or Person as a party may designate by
notice to the other parties):

 

 

If to Buyer or Parent, addressed to:

 

Energy & Mining Holding Company, LLC 

17988 Edison Avenue

Chesterfield, Missouri 63005

Attention: General Counsel

Fax: (636) 530-8700

 

With a copy to (which will not constitute notice):

 

Thompson Coburn LLP

One US Bank Plaza

St. Louis, Missouri 63101

Attention: Kimberly M. Eilerts

Fax: (314) 552-7172

 

 
60

--------------------------------------------------------------------------------

 

 

If to Sellers, addressed to:


 

Brinderson Holding Company

19700 Fairchild, Suite 270

Irvine, CA 92612

Attention: Patrick Carrier
Facsimile: (949) 250-2960

Email: pcarrier@brindersonhc.com

 

With a copy to (which will not constitute notice):

 

Gibson, Dunn & Crutcher LLP
3161 Michelson Drive
Irvine, CA 92612
Attention: John M. Williams
Facsimile: (949) 475-4673
Email: jwilliams@gibsondunn.com

 

Section 10.10        Expenses and Attorneys' Fees. All fees required for the
premerger notification under HSR, all fees incurred in connection with the entry
into the Escrow Agreement and the cost of the D&O Tail shall be paid one half by
Sellers and one half by Buyer (or Parent if Buyer does not promptly pay). Except
as otherwise provided herein, each Party hereto will each pay their own expenses
incident to the negotiation, preparation and performance of this Agreement and
the transactions contemplated by this Agreement, including but not limited to
the fees, expenses and disbursements of their respective investment bankers,
accountants and counsel. In the event any Action is brought in respect of this
Agreement or any of the documents referred to in this Agreement, the prevailing
party will be entitled to recover reasonable attorneys’ fees and other costs
incurred in such Action, in addition to any relief to which such party may be
entitled.

 

Section 10.11        Appointment of Key Seller as Sellers’ Representative.

 

(a)           Each Seller constitutes and appoints Key Seller as its
representative and its true and lawful attorney-in-fact, with full power and
authority in its name and on its behalf:

 

(i)            to act on such Seller’s behalf in the absolute discretion of Key
Seller with respect to all matters relating to any Transaction Document,
including (A) execution and delivery of any amendment, supplement, or
modification of this Agreement, (B) any waiver of any claim or right arising out
of any Transaction Document, and (C) any action contemplated hereby as to be
taken by Key Seller;

 

(ii)           in general, to do all things and to perform all acts, including
executing and delivering all agreements, certificates, receipts, instructions,
and other instruments contemplated by or deemed advisable to effectuate the
provisions of this Section 10.11; and

 

 
61

--------------------------------------------------------------------------------

 

 

(iii)          without limiting the generality of the foregoing, to interpret
all of the terms and provisions of any Transaction Document, to compromise any
claims asserted hereunder and to authorize any release of the consideration to
be made with respect thereto, on behalf of Sellers and their successors, and to
incur expenses on behalf of Sellers and their successors.

 

This appointment and grant of power and authority is coupled with an interest
and is in consideration of the mutual covenants made in this Agreement and is
irrevocable and will not be terminated by any act of any Seller or by operation
of law, whether by the death or incapacity of any Seller or by the occurrence of
any other event. Each Seller hereby consents to the taking of any and all
actions and the making of any decisions required or permitted to be taken or
made by Key Seller pursuant to this Section 10.11. A decision, act, consent or
instruction of Key Seller constitutes a decision of all Sellers. Each Seller
agrees that Key Seller shall have no obligation or liability to any Person for
any action taken or omitted by Key Seller in good faith as Sellers’
representative, and each Seller shall indemnify and hold harmless Key Seller
from, and shall pay to Key Seller the amount of, or reimburse Key Seller for,
any Damages that Key Seller may suffer, sustain, or become subject to as a
result of any such action or omission by Key Seller as Sellers’ representative
under this Agreement. Key Seller shall incur no liability to Sellers with
respect to any action taken or suffered by Key Seller in reliance upon any note,
direction, instruction, consent, statement or other documents believed by Key
Seller to be genuinely and duly authorized. Key Seller may, in all questions
arising under this Agreement, rely on the advice of counsel and Key Seller shall
not be liable to Sellers for anything done, omitted or suffered in good faith by
Key Seller based on such advice. Key Seller shall be reimbursed by Sellers (pro
rata, based on their Pro Rata Percentage) for Key Seller’s reasonable
out-of-pocket expenses incurred in serving as Sellers’ representative.

 

(b)           Buyer and Parent shall be entitled to rely upon any document or
other paper delivered by Key Seller as being authorized by Sellers, and Buyer
and Parent shall not be liable to any Seller for any action taken or omitted to
be taken by Buyer or Parent based on such reliance.

 

(c)           Until all obligations under this Agreement shall have been
discharged, Sellers (or their successors) who, immediately prior to the Closing,
are entitled in the aggregate to receive more than 50% of the Purchase Price,
may, from time to time upon notice to Buyer, appoint a new Sellers’
representative upon the death, incapacity, or resignation of Key Seller. All
power, authority, rights and privileges conferred herein to Key Seller shall
apply to any successor Seller’ representative.

 

(d)           The Parties hereto acknowledge and agree that, in any dispute or
Action arising under or in connection with this Agreement following the Closing,
each Seller, including Key Seller in its capacity as Sellers’ representative,
shall have the right, at such Person’s election, to retain Gibson, Dunn &
Crutcher LLP to represent such Person in such matter. Each of Buyer, Parent, the
General Partner, the Limited Partnership, for itself and on behalf of its
respective affiliates, successors and assigns, hereby waives any actual or
potential conflicts of interests arising from any such representation and hereby
consents to any such representation in any such matter.

 

 
62

--------------------------------------------------------------------------------

 

 

Section 10.12        Specific Performance. Each Party acknowledges and agrees
that the other Parties would be irreparably injured if any of the provisions of
this Agreement are not performed in accordance with their specific terms and
that money damages may not or would not be an adequate remedy in such event.
Therefore, notwithstanding anything contained herein to the contrary and in
addition to any other remedy available to a Party hereunder, whether before or
after the Closing Date, the non-breaching Party will be entitled to specific
performance of this Agreement and injunctive or other equitable relief to
prevent breaches of this Agreement and to specifically enforce the provisions
hereof.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

 
63

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed as of the day and year first above written.

 



 

BUYER

 

 

 

 

 

ENERGY & MINING HOLDING COMPANY, LLC

 

 

 

 

 

By:

/s/ David A. Martin

 

 

Name:  

David A. Martin

 

 

Title:

Senior Vice President and Chief        

 

 

 

Financial Officer



 



 

PARENT

 

 

 

 

 

AEGION CORPORATION

 

 

 

 

 

By:

/s/ J. Joseph Burgess 

 

 

Name:  

J. Joseph Burgess

 

 

Title:

President and Chief Executive Officer





 

LIMITED PARTNERSHIP

 

 

 

 

 

BRINDERSON, L.P.

 

 

 

 

 

By:

/s/ Russell Conda

 

 

Name:  

Russell Conda

 

 

Title:

President and Chief Executive Officer



 



 

GENERAL PARTNER

 

 

 

 

 

GENERAL ENERGY SERVICES

 

 

 

 

 

By:

/s/ Russell Conda

 

 

Name:  

Russell Conda

 

 

Title:

President and Chief Executive Officer



 



 

ENERGY CONSTRUCTORS, INC. (SOLELY FOR THE PURPOSES OF SECTION 6.15 AND ARTICLE
X)

 

 

 

 

 

By:

/s/ Patrick Carrier

 

 

Name:  

Patrick Carrier

 

 

Title:

Authorized Person



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

GARY BRINDERSON (SOLELY FOR THE PURPOSES OF SECTION 6.4, SECTION 6.7 AND ARTICLE
X)

 

 

 

/s/ Gary Brinderson

 

Gary Brinderson, in his individual capacity



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

SELLERS

 

 

 

/s/ Michelle Adams

 

Michelle Adams



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Ronnie Barton

 

Ronnie Barton



 

 

[Signature Page to Equity Purchase Agreement]

  

 
 

--------------------------------------------------------------------------------

 

 



 

/s/ Steve Barton

 

Steve Barton



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Kirk P. Bechtold

 

Kirk P. Bechtold



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Ian N. Cairns

 

Ian N. Cairns



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Frank Capristo

 

Frank Capristo



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Gladys Chiu

 

Gladys Chiu



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Russell Conda

 

Russell Conda



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Richard B. Fontaine

 

Richard B. Fontaine



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Kevin Hamilton

 

Kevin Hamilton



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Michael J. Hiller

 

Michael J. Hiller



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Jerry James

 

Jerry James



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Julie Kinder

 

Julie Kinder



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Dan Lubeck

 

Dan Lubeck



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ William E. McElroy

 

William E. McElroy



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Pat McMahon

 

Pat McMahon



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Jerri McCarthy

 

Jerri McCarthy



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Christopher Panichi

 

Christopher Panichi, Trustee of the 2013 Panichi Irrevocable Trust dated January
16, 2013



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Chris Pratt

 

Chris Pratt



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Jim Price

 

Jim Price



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Kevin Rippee

 

Kevin Rippee



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Robert Sheh

 

Robert Sheh



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ William F. Short

 

William F. Short



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Todd Steinert

 

Todd Steinert



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Martin Sylvester

 

Martin Sylvester



 

 

[Signature Page to Equity Purchase Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 



 

/s/ Richard Vickers

 

Richard Vickers



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Michael Voss

 

Michael Voss, Trustee of M. & K. Voss Trust dated July 15, 1999



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Joshua West

 

Joshua West



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Gary J. Wilson

 

Gary J. Wilson



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Eric Winders

 

Eric Winders



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ Michael Francis Wolf

 

Michael Francis Wolf



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 



 

/s/ John Zaepfel

 

John Zaepfel



 

 

[Signature Page to Equity Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 

 

KEY SELLER

 

 

 

 

 

 

 

/s/ Tim W. Carr

 

Name:  

Tim W. Carr

 

Date:

 

and

/s/ Richard B. Fontaine

Name:  Richard B. Fontaine Date:

Trustees of the BCSD TRUST dated January 28, 1993, as amended and restated

 

 

[Signature Page to Equity Purchase Agreement]

  

 


--------------------------------------------------------------------------------

 

 



 

BBK 2012 TRUST

 

 

 

 

 

By:

/s/ Gary Brinderson

 

 

Name:  

Gary Brinderson

 

 

Title:

Trustee of BBK 2012 Trust



 

 

 



 

CDB 2012 TRUST

 

 

 

 

 

By:

/s/ Gary Brinderson

 

 

Name:  

Gary Brinderson

 

 

Title:

Trustee of CDB 2012 Trust



 

 

 



 

SBM 2012 TRUST

 

 

 

 

 

By:

/s/ Gary Brinderson

 

 

Name:  

Gary Brinderson

 

 

Title:

Trustee of SBM 2012 Trust



 

 

 



 

DBB 2012 TRUST

 

 

 

 

 

By:

/s/ Gary Brinderson    

 

 

Name:  

Gary Brinderson

 

 

Title:

Trustee of DBB 2012 Trust



 

 

 

[Signature Page to Equity Purchase Agreement]